 

     

,;s. .U`

seitz " ,
SCANNED UNITED STATES DISTRICT CW%;§‘T j m h

SOUTHERN DISTRICT 011 NEWZQ/l©l;tl<§% 28 th ii= 33

   
 

Jacoub So|omon aka l\/leDiAAiDel\/|

 

 

Fill in above the full name of each plaintiff or petitioner.

 

Case l\lo.
-against-

Spotify USA, inc

 

48 W 18th street, 7th Floor

 

NeW York, NY 10011, USA

 

office@Spotify.com

 

Fill in above the full name of each defendant or
respondent.

DECLARATION
Preventing growth and providing false stream data to public, collectives and CRB, of all

 

l\/leDiAAiDel\/l‘s music, is unlawful to CFFt Title 37, CRDRA of 2004 and Title 15 of U.S.C.

Briefly explain above the purpose of the declaration, for example, ”in Opposition to Defendant’s
lV|otion for Summary Judgment."

 

Jacoub Solomon aka l\/leDiAAiDel\/l

I, , declare under penalty of perjury that the

 

following facts are true and correth

in the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents

1. Spotify has not engaged in "good iaith" to report accurate stream data to collective(s).

 

   
 

Stream data that is displayed on Spotify. com, for all songs by MeDiAAiDel\/| is <1000.

 

2. Current|y, LandR.com_ is the only aggregath l\/leDiAAiDel\/l uses to publish_his music

Spotify.com is the only site to publish the music MeDiAAiDel\/l submitted to LandR.com.

 

3. Album: "A l\/letronome Sang Farewell" was published on Spotify.com, 8/28/2018.

 

Single: Breakirig News (Directors Cut) was published 9/14/2018 on Spotify. com Single: l

 

 

4. LandR states, "they are at the mercy of digital stores _for stream data and Royalty

streams for a Royalty payment of $1.11. Spotify.com reported 353 streams

 

5. For all songs published with Spotify. com via LandR. com, l\/|eDiAAiDeM' is the writer,

 

P

contributed to hise music or is entitled to any percentage of his music.

6. All songs published on Spotify. com are registered with BMl l\/leDiAAiDel\/| controls
R com

7. According to Bl\/|l' s website, Public Performance Fioyalties are paid at least 9 months

 

from date of release

 

Royalty payments, which can result in improper money management and bankruptcy
9. l\/lajor artist _on Spotify. com _relish high streams. if\n audit ca_n_ prove validity They are

preference or talent of ones work, not computer software data manipulation.

 

10. Low streams via software manipulation, can damage a new artist financially and

 

public venues. Companies and other media outlets may judge an artist from their stream
display and Royalty pay. Numbers play a big part with growth in the music industry,

 

especially if website's claim their streams/views are accurate.

 

11. MeDiAAiDel\/l is unable to trade streams within US and foreign, for precise Roya|ty.

 

 

 

 

 

 

 

f
Attach additional pages and documents if necessary.
1/28/2019 ///;> '
v ./ 2 ' V/ZM
Executed on (date) Signature
Jacoub Solomon aka l\/|eDiAAiDel\/l n/a
Name Prison ldentification # (if incarcerated)
2550 olinville ave, APT #15D Bronx NY 10467
Address City State Zip Code
91 7-520-4702 jacoubsolomon@yahoo.com

 

Telephone Number (if available) E-mail Address (if available)

RE: Royalty Fraud because of fake stream data.

From: crl'o €crb@ioe.gov)

"'f`o: jacoubsolomon@yahoo.com

Ce: crb@loc.gov _

Sate; Thursday, Jant.iary 24, 2019, 7:57 PM EST

I\/ir. So|omon,

DAFiT royalties are unrelated to any royalties he might be entitled to from Spotify. if you have
a complaint about Spotify, you should contact Spotify.

l.`:mc\l ."*,:.x:c;\,
€:.:opyrl§ltt l§oyalty l§oarcl

 

From: ieeoubsotomon@yahoo.com <iaeoubsolomon@yahoo.com>
Sent: V‘v’edrtesdayf January 23, 20t 9 1:54 PM

`t'o: erb <cro@loc.gov>

Subiect: Royaity Fraud because of take stream data

Email: iacoubsolomon@yahoo¢com

Name: laeoub Solomon aka MeDiAAiDel\/l

Subject: Royalty Praud because of fake stream datacl

Question: My music has been on Spotify, since SKZSFZ€HS. However my streams are Way lower than it
should be(<l€)€)t)). The profile displays the same stream number, no matter of the numerous views to its
domain. On lflS/ZGEQ, l Was not paid any royalty (untlerpayment over l(}%) from BMI for my first
paycheck Shoul€l l just file a claim via DART? sincerely, MeDiAAlDel\/l “A metronome sang farewell"
All songs are registered Wlth BMI. MeDlAAiDeM owns 2€}()% for all songs l produced, engineered
Wrote, performed and recorded all songs by myself

333
\(\i/ul f7/

Re: Stats [ ret:_QGDDOpxiW._SDOB?Zi tho:ref]

i`f~rom: iacoub solomon (iacoubsolomon@yai'ioo.com)
"l"o: artistsupport@spotify.corn
i.`}ate; Thursday, January 3, 2019, 9:40 PM EST

Thanks for the reply.

This information is greatly appreciated As Well as the musical quaiity from Spotify.
Assurning tire digital music provider engages in good~faith, Owners of their music should feel insured to expect
accrued royalty payments once they are located

dust a note:

l resolved my issue With ASCAR i forgot that l Was already enrolled With BM¥. l didn't find out until the end of
November When l visited the new ASCAP NYC office They had discontinued my Writer membership, but l still retain
my ASCAP Publisher account Bl\/ii was happy to register ali my music (200%), and update my profile. Hence, i
shall await for the next Quarterly Payment, dan 18, 20t9 from BML

MeDEAAiDeM

On Tnursday, January 3, 2019¥ 3:04:12 PM EST, artistsupport@spotify.com <artistsupport@spotity.com> Wrote:

l-iey therex
Thanks for reaching out to usl
We’re sorry to near you’re unhappy with tire process regarding royalties

Most releases on Spotify are delivered to us via labels and distributors These services handle all the licensing
and distribution of your musicx and administer royalties When fans stream your tracks

Exactly when and how much you get paid depends on Wnether you’re signed to a label or you’re independent
We recommend talking to your label or distributor for more information For questions about publishing royalties
reach out to your publisher, PRG, or collecting society

We hope this heips. Gi\re us a shout it you need anything else!

Aii the best,
Keisha

ref:*€}OE)DGp)th._Sl)GS?Q‘i ngFo:ref SPSTA( §§ f

Fie: Sign Up Access Requested By: l\/leDiAAiDel\/l [ref:wOODDOple.__500571uRJh4:ref]

l~"rom: artistsupport@spotify.com (artistsupport@spotify.com)
'To: jacoubsolomon@yahoo.com

l:iate: Friday, September 7, 2018, 8:48 Pl\/l EDT

Hey there,
We appreciate you getting back With us. We'll be happy to shed some light.

All releases on Spotify are delivered to us via labels and distributors These services handle all the licensing and
distribution of your music, and administer royalties When fans stream your tracks.

For the most up-to-date into on your master royalties, vve‘d recommend getting in touch With your label or
distributor.

For questions about publishing royalties, reach out to your publisher, or PRO. They're the best folks to help outl

Just a heads up, We consider any attempt to artificially increase stream counts a serious violation of Spotify’s
content guidelines

Content detected to have been engaged in artificial streaming is removed from our service, and Wlll remain down
until further notice.

ln the meatime, We’ve gone ahead and granted your request for Spotify for Artists acoes l
To get started, just head 1iji<;z;"r,<_a_ and log in, or download the Spotily for Artists mobile app.
Feel tree to reach out if you need us again, We'll help in any Way We can!

All the best,

Latoya

ref:mOODDOple._,BOOS'/'i uRJh4:ref

 

 

 

 

Audience

353 streams

‘iJAN 2015 ~ 26 JAN 2019

 

lt.l§;"ll STREAMS FC:§§,.i,.(:)

 

 

 

 

MeDiAAiDeM e

Compare to other artists

Sources of streams

STREAMS o LAS"l' 28 DAYS

   

O%
Your Their Own Other
Profile & Play|ists & Listener’s
Catalog Library Playlists

 

Personalized
Play|ists

O%

Our
Editorial
Playlists

Since 2015

0

 

Other

§ Sat, Jan 26

w
mm coe stem

mFON oo£m

 

mcentee ee§.o de ocea&o©

wmm>>OJJOm

 

S_QD~<<EO_>_

 

J§w©w

m._o>>o=£ N

occo=u:<

 

Their gender Their age

LlSTlENERS o LAST 28 DAYS

0% Female

`i€§@% l\/lale

§§% l\lon~~binary

€;i% Not specified y , O%

<18

 

Other artists they listen to

We’ll show your related artists as more fans play your music on Spotify.

€§§Zi" Tl§§§§

Where they listen

LlSTENERS a LA§T 28 DAYS

17%

 

18-22

LlSTENERS o L/~\ST 28 DAYS

23-27

 

O%

28-54 35~44 45-59

 

60+

United States

lce|and

United Kingdom

 

Top cities

LlSTENERS v LAST 28 DAYS

Shefh'eld

Roseland

Spotify l\l/A

Lega|

A|tamonte $prings

Martinsburg

The Bronx

Reykjavik

Privacy Cookies

o 2019 spoth AB

About Us

With Spotify, it’s easy to find the right music for every moment - on your
phone, your computer, your tablet and more.

There are millions of tracks on Spotify. So whether you’re working out,
partying or relaxing, the right music is always at your tingertips. Choose
what you want to listen to, or let Spotify surprise you.

You can also browse through the music collections of friends, artists and
celebrities, or create a radio station and just sit back.

Sou ndtrack your life with Spotify. Subscribe or listen for free.

Customer Service and Support

1 . Help site (https://support.spotify.com). Check out our help site for
answers to your questions and to learn how to get the most out of
Spotify and your music.

2 . Community (https://community.spotify.com/). Get fast support
from expert Spotify users. if there isn't already an answer there to
your question, post it and someone will quickly answer. You can also
suggest and vote on new ideas for Spotify or simply discuss music
with other fans.

3 . Contact us (https://support.spotify.com/us/contact-spotify-
support). Contact our Customer Support if you don't find a solution
on our support site or Community.

4. @SpotifyCares (https://twitter.com/SpotifyCares). Feeling sociable?
Simply tweet the team and they'll do all they can to help.

Or pick a topics

’ Advertising on Spotify‘? Advertisers section (/brands/)
0 Press query? Press section (https://press.spotify.com)
¢ Applying for a job? Jobs section (https://www.spotifyjobs.com/)

Spotify USA, lnc. provides the Spotify service to users in the United States.
Spotify AB provides the Spotify service to users in all other markets.

Spotify HQ

Spotify USA lnc

45 W. 18th Street
7th Floor

New York, NY10011
USA
office@spotify.com

Spotify around the world

Spotify Belgium
Kammenstraat 18
2000 Antwerp
Belgium
office@spotify.com

Spotify Canada |nc.
179 John St. Suite 403
M5T1X4 Toronto
Canada
office@spotify.com

SPOT|FY SPA|N SL
Paseo de la Castellana
77

c/o WeWork

28064 Madrid

Spain
office@spotify.com

Spotify France SAS
29-31 rue de
Cource|les

75008 Paris

France
office@spotify.com

Spotify Netherlands
Singel 540 ISh
1017AZ, Amsterdam
Nether|ands
office@spotify.com

Spotify Poland Sp. z
o.o.

Warsaw Skylight
Skylight Building,14th
floor

c/o Regus

Ul. Zlota 59

00-120 Warszawa

Spotify GmbH
Leipziger StraBe 125
10117 Berlin
Germany
office@spotify.com

Spotify Denmark ApS
Vestergade 27, 1 th
1456 Kobenhavn K
Denmark
office@spotify.com

Spotify Fin|and Oy
l\/lerimiehenkatu 36 D
Fl~00150 Helsinki
Finland

office@spotify.com

Spotify lta|y S.r.l.

c/o Fintech District
Via Filippo Sassetti 32
20124 Milano

italy
office@spotify.com

Spotify Norway AS
Tordenskioldsgate 2
0160 Oslo

Norway
office@spotify.com

Spotify AB
Regeringsgatan 19
SE»111 53 Stockholm
Sweden

Reg no: 556703'7485
office@spotify.com

hawaii

i/\a\C<>

[LANDR Flescue Squad} Re: Who is the Supervisor or Police of Fraud?

From: support@landr.com (support@landr.corn)
‘~ ”l"o~: jacouhsolornon@yahoo.com

lifla'l:e: Thursday, January 3, 2019, 12:16 PlVi EST

liil~» i°lease type your reply above this line ~ll'#

Your LANDR support request (183180) has been updated by one of our agents To add additional Comments, please reply
to this entail

Cinzia (LANDR Rescue Squad)
dan 3, rails ser
l-iey there,

Clnzia here, thank you for contacting us.
Glad you‘re releasing With LANDR.

Whenit comes ot yoru statisch report please keep in mind that there is a delay of about 24-48
hours between a listeners play and the stats displayed on the dashboard whe your track has been
released to stores.

Our statistics reporting system is linked to the stores and unfortunately We are at their mercy as far as
When data is relayed to us.

Rest assured that we are tracking all stores and your earnings will be made available
approximately 2-3 months after they are reported.

Please keep in mind that We currently receive and display stream data from Spotify, Apple Music,
Google Play, and Deezer. We’re working hard With other platforms them to this list very soon.

We unfortunately are at the mercy of the stores when receiving payment
No worries if you don‘t see any earnings yet, they are comingl

As is the case tyith ali l:iist;ricolorsz it usually takes between 2~3; months for us to get the money from
digital stores once your release is streamed or sold.

For example if your tracks are steamed in January.
The stores reporting period Wii[ end January 31st and then 2 months from then they will pay out for those

streams
i.e. early Aprii.

You’ll need to create a PayPal account to withdraw your earnings from your LANDR account if
you don"t already have one. PayPal charges a 2% fee on your withdrawal to a maximum or

szouso.

When it comes to legal lnquiries, We are unable to advise you on this seeing how We are not lawyers
What l can suggest is contacting a PRO and entertainment lawyer about your inquires l‘m sure they'd
be happy to help.

Are you able to clarify what the issue you are having is specifically? ls it concerning one of your
releases with l.ANDR? lf so, which one‘?

Hope this helpsl
l_et me know if there is anything else we can do for you.

All the best,
Clnzia

LANDR Rescue Sguad

Spread The Word:

Facebool<.corn!l.Al\lDRmusic
TWltter.cornfl_ANDR_music

Jacoubsolomon
dan 2, ll§:€$§ l:"§€:"`>"lN

im sure no one Wants to loe neglected of diligent royalty payments

l talked With a representative from a PHO, They told me that they pay artist according to What a
Streaming site displays or submits to the PRO, l guess the Treasurer ot the US has great trust towards
Streaming sites and PRO‘s With money dictation

What Wouid you do? ............

ii you have 2 biiiion streams, but the Spotiiy display shows 250? ............

You talk With Spotity, but they teii you that your 250 streams are accurate and Fraud is not toieratedi
You‘ve been Waiting over 6 months and received no royaity as the CWner/artist.

What Wouid be the most iegai and protessionai way to acquire your appropriate royaity payment?

tv Niaybe someone in LandR has been through this situation? What did they do?

2. iviaybe Spotity is going through a lot of corruption and a Court decision is their iast resort for
prosperity There could be a possibiiity the Founder of Spotify wants me to file a i_awsuit.

3. iviaybe my music is Worth a billion doiiars, and an arrogant pubiisher Wanted to cash in, by trapping
me into a record deai to give up aii my royaities. in exchange for radio piay and TV piacements.

4. Wouid a Pubiisher need i_andR as their support in a Court Roon‘i, if a Lawsuit is tiied?

5_ What is the purpose ot the MMA biii?

t appreciate your ieedback, it Wouid mean a great deed to Musicians and Pubiishers. A situation like this
shouid not be swept under the rug.
MeDiAAiUeM

PS. Why Wouid some one paint a picture ot a Famous Rapper orchestrating "a money sho "?

(With the Statue of i_iberty and a NY senator covering their mouth). This is a big murai iocated in NYC.
it's been therefor a Whiie.

is this What artist have to do? They have to give up aii their royaity for fame? A 360 deai?

Attachrnent(s)
i i\zi§;t/§~Q;ii§§;iui i:>;Q

\§

1 UWWUM\UWU ®m©§

 

meet/pmm rm§§mo,@m eo.w

 

UMWUM.UWG ®tm@§

_‘mm

U)

Cl)

saw

”;,.J

w …m~wo.m,.

f w M W EM@@ ®.w ©W>M

mopmpw
Umt.cD

§§oo dole

>>mm>uo>O

>oco§ \£2

BBm

mmwew~mu >S_

>>mm>sm>®

@

R,\

UL'_'!

 

 

>oz 50 dow

ON.O
OW.O
cpd

Om.c

 

004

_._.. _`w

wm§§mw _Eo._.

 

ego owe mmcmr:mm

>mco& >§

wmcm§em
yeaqu

BEm
mmwmo_ou 22

>>®~>‘w ®>O

§

EU

 

 

\Z

DE`.\

earnings'report

 

Slart of reporting period End of neponing period store $\ore service Coundy of sale or stream Album Track Quanvhy 01 sales or streams Earnings generated (USD)
201&0&01 2018-08-31 Spoti{y Spotify PT 'A Meironome Sang Farewe|!' Breaking News 1 0.0002337821144512062323797355
201&08-01 2018-08-31 Spoiiiy Spotiiy US ‘A Metronome Sang Farewe!\' Lets Be Famous 1 0.0024614347724779462546796522
2018~08-01 2018-08-31 Spoiiiy Spoii(y US ‘A Metronome Sang Farewe!i‘ We Don't Give A Wha! 9 0.0513013961651544771129354876
2018-08-01 2018~08~31 Spotify Spotify US 'A Metronome Sang Fareweii’ Verde, Off Seat 2 0.0114003102589232171362078861
2018~08~01 2018-08-31 Spotify Spotify US 'A Meironome Sang Fareweii' Leis Be Famous 1 040057001551294616085601039431
201&08-01 2018»08»31 Spofify Spaiify US 'A Meironome Sang Farewei|' Breaking News 2 0.0114003102589232171362078861
2019~08-01 2018»08»31 Spotity Spoiify US 'A Metrol\ome Sang Farewei|" M<>raieA An intro For An Outro 1 0.0026865&'39323580680386900196
2019-09<01 2018-09'30 Spoiify Spotify AU “A Metronome Sang Farewe||' A Melronome Sang Fare»veil 1 0.0016595280423621915772815675
2018-09~01 2018~09€0 SpOfify SpMify CA ’A Mellonome Sar\g Farewel|' We Don‘t Give A Whaf 1 0.0018631553752776059982065649
2018¢09-01 2018~09-30 Spoti{y Spot'rfy FR "A Mem>nome Sang Farewel|' Why DO You le 1 0.0024921388854503212836299408
2018-09-01 2018-09~30 Spoiify Spoiify GB 'A Metronome Sang Farewei|" We Don`t Give A Wha\ 1 0.0045253397478428460993014412
2018~09-01 2018-09-30 _ Spo!|fy Spo\ify GB 'A Me!ronome Sang Farewell“ A Ma\ronome Sang Farewe\l 1 D.0045253397478428460993014412
2018~09-01 2018-09~30 Spofify Spotiiy GB ‘A Metronome Sang Farewei|' Mora|e, An intro For An Outm 1 0,0045253397478428460993014412
2018'09<01 2018-09»30 Spoi|fy Spo\ify GB `A Metmnome Sang Farewel|' MO\’B Than You Can 1 0.0045258397478428460993014412
2018-09<01 2018»09-30 Spotiiy Spo\ify GB 'A Metronome Sang Farewe||' A Matronome Sang Farewei| 1 0.0079741501445315345819154607
2018¢09-01 2018~09-30 Spoiify Spo\ify GB ‘A Mehonome Sang Farewei|' Mofa|e. Ar\ |n\rO For An Outro 1 0.0079741501445315345819154607
2018~09'01 2018~09-30 Spoiify Spotify NZ 'A Melronoma Sang Farewe||' A Madonome Sang Farewsl| 1 0.0065231538114704750627372386
2018»09~01 2018-09-30 Spo!ify Spoiify SE 'A Mei.ronome Sang Farewe||‘ A Metronome Sang Falewe|| 1 0.0063746319847856738145228499
2018~09~01 2018-09-30 Spoiify Spoiify SE ‘A Me!ror\ome Sang Farswe\l' Mora|e, An lni.ro For An Oulro 1 0.00637463198478587381/15228499
2018~09-01 2018~09-30 SpotHy Spoiify US 'A Me\ronome Sang Farewel|" Frank|y, |m 1 0.0025322932837896155057723766
2015~09~01 2018-09»30 Spotify Spotify US 'A Me!ronome Sang Farewei|' We Don't Give A What 2 0.0050845865675792310115447530
201&09-01 2018-09-30 Spoiify Spoiify US 'A Mem)nome Sang Farewe||" Qui! Being Hard 1 0.0025322932837896155057723766
2018~09-01 2018»09»30 Spotify Spotify US 'A Me!ronome Sang Farewe||‘ Verde. Otf Beat 1 0.0025322932837896155057723766
2018-09.01 2018~09-30 Spoiify Spo\ify US 'A Me!ronome Sang Farewe||' Le!s Be Famous 1 0.0025322932837896155057723766
2018~09-01 2018'09~30 Spotify Spotiiy US 'A Metronome Sang Farewe|i' Vani!y 1 0.0025322932837896155057723766
2018»09-01 2018'09~30 Spotify Spctify US "A Metronoms Sang Farewe||“ Xeno Cowboy 1 0.0025322932837896155057723766
2018-09»01 2018~09<30 Spotiiy Spoliiy US 'A Meironome Sang Fareweii’ A Meironome Sang Fareweli 2 0.0050645865675792310115447530
2018-09-01 2018-09-30 Spol|fy Spo\|fy US 'A Mefronoms Sang Farewe|l’ Good Drug 1 0.0025322932837896155057723766
2018~09~01 2018~09~30 Spotify Spo\ity US 'A Meironome Sang Farewa|i' More\e, An intro For An Ouer 3 0.0075968798513638465173171296
2018-09-01 2018»09-30 Spotify Spot|iy US 'A Meironome Sang Farewe||’ More Than You Can 2 0.0050645865675792310115447530
2018~09»01 2018-09-30 Spoiify Spo\i(y US 'A Meironome Sang Fareweli‘ Take Anolher Sniif 1 0.0025322932837896155057723766
2018~09-01 2018»09~30 Spotify Spot'rfy US 'A Nlevonome Sang Fareweii' Zeniih 1 0.0025322932837896155057723766
2018‘09»01 2018"09'30 Spoiify Spoiify US 'A Metronome Sang Fareweii" Ereaking News 1 0.0025322932837896155057723766
2018-09-01 2018~09-30 Spotify Spotiiy US "A Metronome Sang Fareweii' Tramp 1 0.0025322932837896155057723766
2018»0‘-*01 2018-09-30 spoufy spotin us 'A Mmmnome sang Fareweu' l Do, rake iva Highe¢ 1 0.00253229328378961550577237@6
2018»09-01 2018~09'30 Spo\ify Spoiify US "A Melronome Sang Farewe(|" Why Do You Try 2 0.0060645865675792310115447530
201&09-01 2018~09»30 Spatiiy Spotify US "A Melronome Sar\g Farewel|' A Metronome Sang Farewei| 2 0.0064206701948871723196490664
2018~09-01 2018-09`30 Spoiify Spoiify US 'A Me\ronome Sar\g Farewal|' Why Do You Tiy 1 0.0032103350974435861598245331
2018»09-01 2018-09»30 Spotify Spoti(y US 'A Metronc>me Sang Farewsl|' A Mstronome Sang Farewe|| 1 0.0023068950475933360532687267
2018‘09»01 2018'09~30 Spotify Spotify US ‘A Metronome Sang Farewe||' Good Drug 1 0.0023068950475933350862687267
201&09-01 2018-09-30 Spolify Spoliiy US `A Metror\on'\e Sang Farewe||‘ Frank|y, |m 3 0.0177087351709270624431065629
2018»00'01 2018-09-30 Spotity Spolify US 'A Meironome Sang Farewe|l‘ We Don‘t Give A What 51 0.3010484979057600616348115704
%18~09-01 2018~09~30 Spo!ify Sp<>iify US 'A Meironome Sang Farewe||‘ Quit Beir\g Hard 3 0.0177087351709270624491065629
2018<09'01 2013-09~30 Spolify SpO!|fy US 'A MBUOnOme Sang Farewe||" Verde, Off Beat 3 0.0177087351709'270624491065629
2015~09~01 2018'09'30 Spofify Spo\ify US 'A Meilonome Sang Farewel|' Lels Be FamOUs 5 0,0295145586182117707485109383
2018~09-01 2018-09~30 SpOfify Spofify US 'A Melranome Sang Falewe||' Var\i!y 4 0.0236116468945694165988087506
2013-09~01 2018-09-30 Spotify Spolify US “A Metronome Sang Fa!ewei\' Xeno Cowl>oy 5 0.0295145586182117707485109383
2018-09-01 2018-09-30 Spo!ify Spotify US 'A Metronome Sang Farewe|!' A Metronome Sang Farewe|l 9 0.05312620551276118734731968139
2018-09-01 2018-09-30 Spot|iy Spot|fy US "A Metronome Sang Farewei\' Good Drug 6 0.0354174703418541248952131260
2018-09-01 2018-09-30 Spoiify Spoiify US 'A Metroname Sang Farawei\' Mora!e, An infra For An Outro 5 0.0295145586182117707485109383
2018~09-01 2018-09-30 Spoti(y Spotify US 'A Me\ronome Sang Fareweii' More Than You Can 5 0.0295145586182117707485109363
2018-09-01 2018~09-30 Spct|fy Spotify US Breakir\g News (Directors Cut) Break|ng News (Directors Cut) 3 0.0177087351709270624491065629
2018»09»01 2018~09-30 Spotify Spolify US "A Metronome Sang Farewe!|' Tai<e Anolher Sr\`rif 3 0.0177087351709270624491065629
2018~09~01 2018~09-30 Spo\ify Spoiiiy US 'A Metronome Sang Farewe||* Zenith 7 0.0413203820654964790479153135
2018-09»01 2018-09-30 Spotify Spoiify US 'A Me!ronome Sang Farewel|' Breaking News 3 0.0177087351709270624491065629
2018-09~01 2018»09~30 Spa\ify Spotx'fy US 'A Meironome Sang Farewe||' Tramp 3 0.0177087351709270624491065629
2016-09-01 2018-09-30 Spo!ify Spotify US 'A Me\ronome Sang Farewe||' l Do. Tal<e Me Higher 2 0.0118058234472847082994043754
2018~09~01 2018~09»30 Spo!ify Spotify US 'A Meironome Sar\g Farewe|l‘ Why Do You Try 4 0.0236116468945694165988087506
2018~09-01 2018~09»30 Spotiiy Spotify US 'A Metronome Sang Farewe||' A Ma\ronome Sang Farewe|| 1 040026619275029783384256647512
2018~10»01 2018»10»31 Spoiiiy Spoiify CH 'A Metronome Sang Farewel|" A Me!ronome Sang Farewell 1 0.0034777619049075249196088750
2018-10~01 2016»10~31 Spoiify Spo!ify US 'A Me!ronc)me Sang Farewell' Momie, An intro For An Outrc 1 0,0024533608293242341703690331
2018-10-01 2018'10-31 Spoiify Spotiiy US "A Me\ronome Sang Farewe!|' Mora Than Vou Can 1 0.0024533608293242341703690331
2018-10~01 2018-10-31 Spotify Spo!ify US "A Me\ronome Sar\g Fareweli' We Don't Give A What 1 0,0031498134634840061027415336
2018-10~01 2018»10-31 Spoiify SpOtify US `A MS\fOnOmB Sar\g Faleweil" We Don'l Givs A\Nhat 22 0.1275503235154086039085170818
2018»10-01 2018~10»31 SpOiify Spotify US “A Meironome Sar\g Fareweil' Quit Being Hatd 1 04005797741977973118359478(]492
2018-10-01 2018-10~31 Spotify Spo\ify US ‘A MeirOane Sar\g Farewe\l' Vei`de, 011 5€3( 1 0.0057977419779731183594780492
2018»10-01 2018-10~31 `Spoiify Spotify US 'A Meh'onume Sang Farewe!|' Zei\iih 2 0.0115954839559462367189560983 `

 

22

220 wpmo_c>>oo oz

> wee §

U

 

wpm£cz,o®

me

mmom>uom mcmc._mmr.m

mpcm:.

>ogo§ 32

mm§_,:mm
mpcw;,

3eon
mowmo§ >§

>>Q>E>O

§

E`JU
DEJ

 

io@ §§t., Viateur iiiaei: iii§i®i§ i:?;?"i i\i Ciari< &§treet S€::heriheueer !~tiiee §§

Moii'treei, §§»`i,ueioee, i~»ioiiyvvood i”i`iiiey ives i@f»i§§i§’ t§ei”iiri
C;‘erieda, i‘“i§.,i“ 1!5\4§ Arigeiee

i::;it, Yi:i€:iei? i.)i§§i§t

bet/ea
C;K¥é€§/§\Q/<§S

 

 

________

dime 15 U§C/

 

 

Congress passed the first antitrust law, the Sherman Act, in 1890 as a "comprehensive charter of economic liberty
aimed at preserving free and unfettered competition as the rule of trade.“ ln 1914, Congress passed two additional
antitrust |aws: the Federa| Trade Commission Act, which created the FTC, and the Clayton Act. With some revisions,
these are the three core federal antitrust laws still in effect today.

The antitrust laws proscribe unlawful mergers and business practices in general terms, leaving courts to decide which
ones are illegal based on the facts of each case. Courts have applied the antitrust laws to changing markets, from a
time of horse and buggies to the present digital age. Yet for over 100 years, the antitrust laws have had the same
basic objective: to protect the process of competition for the benefit of consumers, making sure there are strong
incentives for businesses to operate efficiently, keep prices down, and keep quality up.

Here is an overview of the three core federal antitrust laws.

The Sherman Act outlaws "every contract, combination, or conspiracy in restraint of trade," and any "monopolization,
attempted monopolization, or conspiracy or combination to monopolize.“ Long ago, the Supreme Court decided that
the Sherman Act does not prohibit every restraint of trade, only those that are unreasonable For instance, in some
sense, an agreement between two individuals to form a partnership restrains trade, but may not do so unreasonably
and thus may be lawful under the antitrust laws, On the other hand, certain acts are considered so harmful to
competition that they are almost always illegal. These include plain arrangements among competing individuals or
businesses to fix prices, divide markets, or rig bids, These acts are "per se" violations of the Sherman Act; in other
words, no defense or justification is allowed.

The penalties for violating the Sherman Act can be severe. A|though most enforcement actions are civil, the Sherman
Act is also a criminal law, and individuals and businesses that violate it may be prosecuted by the Department of
Justice. Criminal prosecutions are typically limited to intentional and clear violations such as when competitors fix
prices or rig bids. The Sherman Act imposes criminal penalties of up to $100 million for a corporation and $1 million
for an individual, along with up to 10 years in prison. Under federal law, the maximum fine may be increased to twice
the amount the conspirators gained from the illegal acts or twice the money lost by the victims of the crime, if either of
those amounts is over $100 million.

The Federal Trade Commission Act bans "unfair methods of competition" and "unfair or deceptive acts or practices."
The Supreme Court has said that all violations of the Sherman Act also violate the FTC Act. Thus, although the FTC
does not technically enforce the Sherman Act, it can bring cases under the FTC Act against the same kinds of

activities that violate the Sherman Act. The FVC Act also reaches other practices that harm competition, but that may
not fit neatly into categories of conduct formally prohibited by the Sherman Act. Only the FTC brings cases under the

FTC Act.

The Clayton Act addresses specific practices that the Sherman Act does not clearly prohibit, such as mergers and
interlocking directorates (that is, the same person making business decisions for competing companies). Section 7 of
the Clayton Act prohibits mergers and acquisitions where the effect "may be substantially to lessen competition, or to
tend to create a monopoly." As amended by the Ftobinson-Patman Act oi 1936, the Clayton Act also bans certain
discriminatory prices, services, and allowances in dealings between merchants The Clayton Act Was amended again
in 1976 by the Hart-Scott-Rodino Antitrust lmprovements Act to require companies planning large mergers or
acquisitions to notify the government of their plans in advance The Clayton Act also authorizes private parties to sue
for triple damages when they have been harmed by conduct that violates either the Sherman or C|ayton Act and to
obtain a court order prohibiting the anticompetitive practice in the future.

ln addition to these federal statutes, most states have antitrust laws that are enforced by state attorneys general or
private plaintiffs Many of these statutes are based on the federal antitrust laws.

 

ft<:.gov

61th A c:_( oil
1661

PUBLIC LAW 108-419_NOV, 30, 2004 118 STAT. 2341

Public Law 108-419
108th Congress

An Act
To amend title 17, United Stat,es Code, to replace copyright arbitration royalty Nov. 30, 2004
panels with Copyright Royalty Judges, and for other purposes [H_R. 1417]
Be it enacted by the Senate and House of Representatiues of
the United States of America in Congress assembled, Copyright
Royalty and
SECTION 1. SHORT TITLE. Disl;ribution
. . “ . . . Ref`orm Act of
Thls Act may be clted as the Copyrlght Royall;y and Distrlbu- 2004
tion Reform Act of 2004”. 17 USC 101 note

SEC. 2. REFERENCE.

EXcept as otherwise expressly provided, whenever in this Act
an amendment or repeal is expressed in terms of an amendment
to, or repeal of, a section or other provision, the reference shall
be considered to be made to a section or other provision of title
17, United States Code.

SEC. 3. COPYRIGHT ROYALTY JUDGE AND STAFF.
(a) IN GENERAL.-Chapter 8 is amended l;o read as follows:

“CHAPTER 8-PROCEEDINGS BY COPYRIGHT ROYALTY
JUDGES

“Sec.

“801. Copyright Royalty Judges; appointment and functions
“802, Copyright Royalty Judgeships; staff

“803. Proceedjngs of Copyright Royall;y Judges

“804. Inst,itution of proceedings

“805. General rule for voluntarily negotiated agreements

“§ 801. Copyright Royalty Judges; appointment and functions

“(a) APPOINTMENT.-The Librarian of Congress shall appoint
3 full~time Copyright Royalty Judges, and shall appoint 1 of the
3 as the Chief Copyright Royalty Judge. The Librarian shall make
appointments to such positions after consultation with the Register
of Copyrights.

“(b) FUNCTIONS.-Subjecl; to the provisions of this chapter, the
functions of the Copyright Royalty Judges shall be as follows:

“(1) To make determinations and adjustments of reasonable
terms and rates of royalty payments as provided in sections
112(€), 114, 115, 116, 118, 119 and 1004. The rates applicable
under sections 114(f)(1)(B), 115, and 116 shall be calculated
to achieve the following objectives

“(A) To* maximize the:~availfahility o£*cl.'_eat,i,~vey Works
to the public -

118 STAT. 2342

PUBLIC LAW 108»419-~NOV. 30, 2004

“(B) To alford the copyright owner a fair return_, for
his or her creative work and the copyright user a fair
income under existing economic conditions.

“(C) To reflect the relative roles of the copyright owner
and the copyright user in the product made available to
the public with respect to relative creative contribution,
technological contribution, capital investment, cost, risk,
and contribution to the opening of new markets for creative
expression and media for their communication

“(D) To minimize any disruptive impact on the struc-
ture of the industries involved and on generally prevailing
industry'practices.

“(2) To make determinations concerning the adjustment

of the copyright royalty rates under section 111 solely in accord-
ance with the following provisions

“(A) The rates established by section 111(d)(1)(B) may
be adjusted to reilect--

“(i) national monetary inflation or deilation; or

“(ii) changes in the average rates charged cable
subscribers for the basic service of providing secondary
transmissions to maintain the real constant dollar level
of the royalty fee per subscriber which existed as of
the date of October 19, 1976,

except that-
“(I) if the average rates charged cable system sub-
scribers for the basic service of providing secondary
transmissions are changed so that the average rates
exceed national monetary inflation, no change in the
rates established by section 111(d)(1)(B) shall be per-
mitted; and
“(II) no increase in the royalty fee shall be per-
mitted based on any reduction in the average number
of distant signal equivalents per subscriber.
The Copyright Royalty Judges may consider all factors
relating to the maintenance of such level of payments
including, as an extenuating factor, whether the industry
has been restrained by subscriber rate regulating authori-
ties from increasing the rates for the basic service of pro-
viding secondary transmissions

“(B) In the event that the rules and regulations of
the Federal Communications Commission are amended at
any time after April 15, 1976, to permit the carriage by
cable systems of additional television broadcast signals
beyond the local service area of the primary transmitters
of such signals, the royalty rates established by section
111(d)(1)(B) may be adjusted to ensure that the rates for
the additional distant signal equivalents resulting from
such carriage are reasonable in the light of the changes
effected by the amendment to such rules and regulations
In determining the reasonableness of rates proposed fol-
lowing an amendment of Federal Communications Commis-
sion rules and regulations, the Copyright Royalty Judges
shall consider, among other factors, the economic impact
on copyright owners and users; except that no adjustment
in royalty rates shall be made under this subparagraph
with respect to any distant signal equivalent or fraction
thereof represented by_

C‘F@ `H
t a 1
SUE 37

37(),\ -~ 370
' 5

SUBCHAPTER D--NOT|CE AND RECORDKEEP|NG
REQU|REMENTS FOR STATUTORY LICENSES

PART 370-NOT|CE AND RECCRD-

KEEP|NG REQU|REMENTS FCR
STATUTORY L|CENSES
Sec.

370.1 General definitions

370.2 Notice of use of sound recordings
under statutory license

370.3 Reports of use of sound recordings
under statutory license for preexisting
subscription services

370.4 Reports of use of sound recordings
under statutory license for nonsubscrip~
tion transmission services preexisting
satellite digital audio radio services new
subscription services and business estab-
lishment services

370.5 Designated collection and distribution
organizations for reports of use of sound
recordings under statutory license.

AUTHORITYI 17 U.S.C. 112(€)(4), 114(f)(4)(A).

SoURcE: 74 FR 52423, Oct. 13, 2009, unless
otherwise noted.

§370.1 General definitions

For purposes of this part, the fol-
lowing definitions apply:

(a) A Notz`ce of Use of Sound Recordings
Under Statutory Lz'cense is a written no-
tice to sound recording copyright own-
ers of the use of their works under sec-
tion 112(e) or 114(d)(2) of title 17, United
States Code, or both, and is required
under this part to be filed by a Service
in the Copyright Office.

(b) A Servz`ce is an entity engaged in
either the digital transmission of
sound recordings pursuant to section
114(d)(2) of title 17 of the United States
Code or making ephemeral
phonorecords of sound recordings pur-
suant to section 112(e) of title 17 of the
United States Code or both. The defini-
tion of a Service includes an entity
that transmits an AM/FM broadcast
signal over a digital communications
network such as the Internet, regard-
less of Whether the transmission is
made by the broadcaster that origi-
nates the AM/FM signal or by a third
party, provided that such transmission
meets the applicable requirements of
the statutory license set forth in 17
U.S.C. 114(d)(2). A Service may be fur-
ther characterized as either a pre-

existing subscription service, pre»
existing satellite digital audio radio
service, nonsubscription transmission
service, new subscription service, busi-
ness establishment service or a com-
bination of those.

(c) A Preexz`stz`ng Subscrz'ption Service is
defined in 17 U.S.C. 114(3)(11).

(d) A New Subscrz'ptz`on Ser'z)z`ce is de-
fined in 17 U.S.C. 114(j)(8).

(e) A Nonsubscrz'ption Transmz'ssz'on
Serm`ce is a service that makes non-
interactive nonsubscription digital
audio transmissions that are not ex-
empt under section 114(d)(l) of title 17
of the United States Code and are made
as part of a service that provides audio
programming consisting, in whole or in
part, of performances of sound records
ings, including transmissions of broad-
cast transmissions if the primary pur-
pose of the service is to provide to the
public such audio or other entertain-
ment prograrnming, and the primary
purpose of the service is not to sell, ad~
vertise, or promote particular products
or services other than sound record-
ings, live concerts, or other music-re~
lated events

(f) A Preea:istz'ng Satellz`te Digital Audz'o
Radz'o Serm'ce is defined in 17 U.S.C.

114(j)(10).
(g) A Busmess Establishment Serm'ce is
a service that makes ephemeral

phonorecords of sound recordings pur-
suant to section 112(e) of title 17 of the
United States Code and is exempt
under section 114(d)(1)(C)(iv) of title 17
of the United States Code.

(h) A Collectz"z)e is a collection and dis-
tribution organization that is des-
ignated under one or both oi` the statu~
tory licenses by determination of the
Copyright Royalty Judges.

(i) A Report of Use is a report required
to be provided by a Service that is
transmitting sound recordings pursu~
ant to the statutory license set forth in
section 114(d)(2) of title 17 of the United
States Code or making ephemeral
phonorecords of sound recordings pur~
suant to the statutory license set forth
in section 112(e) of title 17 of the
United States Code, or both.

743

§ 370.2

§370.2 Notice of use of sound record-
ings under statutory license.

(a) General. This section prescribes
rules under which copyright owners
shall receive notice of use of their
sound recordings when used under ei-
ther section llZ(e) or 114(d)(2) of title
17, United States Code, or both.

(b) Forms and content A Notice of Use
of Sound Recordings Under Statutory
License shall be prepared on a form
that may be obtained from the Copy~
right Office Web site or from the Li»
censing Division, and shall include the
following information:

(1) The full legal name of the Service
that is either commencing digital
transmissions of sound recordings or
making ephemeral phonorecords of
sound recordings under statutory li-
cense or doing both.

(2) The full address including a spe-
cific number and street name or rural
route, of the place of business of the
Service. A post office box or similar
designation will not be sufficient ex-
cept where it is the only address that
can be used in that geographic loca-
tion.

(3) The telephone number and fac-
simile number of the Service.

(4) Information on how to gain access
to the online Web site or homepage of
the Service, or where information may
be posted under this section concerning
the use of sound recordings under stat-
utory license

(5) Identification of each license
under which the Service intends to op-
erate, including identification of each
of the following categories under which
the Service will be making digital
transmissions of sound recordings: Pre-
eXisting subscription service, pre~
existing satellite digital audio radio
service, nonsubscription transmission
service, new subscription service or
business establishment service.

(6) The date or expected date of the
initial digital transmission of a sound
recording to be made under the section
114 statutory license and/or the date or
the expected date of the initial use of
the section 112(e) license for the pur-
pose of making ephemeral
phonorecords of the sound recordings

(7) Identification of any amendments
required by paragraph (e) of this sec~
tion.

37 CFR Ch. ll| (7-1-10 Edilion)

(c) Signature. The Notice shall in-
elude the signature of the appropriate
officer or representative of the Service
that is either transmitting the sound
recordings or making ephemeral
phonorecords of sound recordings under
statutory license or doing both. The
signature shall be accompanied by the
printed or typewritten name and the
title of the person signing the Notice
and by the date of the signature

(d) Fz'ling notices; fees The original
and three copies shall be filed with the
Licensing Division of the Copyright Of~
fioe and shall be accompanied by the
filing fee set forth in §201.3(e) of this
title. Notices shall be placed in the
public records of the Licensing Divi-
sion. The Notice and filing fee shall be
sent to the Licensing Division at either
the address listed on the form obtained
from the Copyright Office or to: Li-
brary of Congress, Copyright Office, Li-
censing Division, 101 Independence Av-
enue, SE., Washington, DC 20557~6400. A
Service that, on or after July 1, 2004,
shall make digital transmissions and/or
ephemeral phonorecords of sound re-
cordings under statutory license shall
file a Notice of Use of Sound Record-
ings under Statutory License with the
Licensing Division of the Copyright Of»
fice prior to the making of the first
ephemeral phonorecord of the sound re~
cording and prior to the first digital
transmission of the sound recording

(e) Amendment. A Service shall file a
new Notice of Use of Sound Recordings
under Statutory License within 45 days
after any of the information contained
in the Notice on file has changed, and
shall indicate in the space provided by
the Copyright Office that the Notice is
an amended filing. The Licensing Divi-
sion shall retain copies of all prior No-
tices filed by the Service.

§ 370.3 Reports of use cf sound record~
ings under statutory license for pre~
existing subscription services

(a) General. This section prescribes
the rules for the maintenance and de-
livery of reports of use for sound re-
cordings under section llZ(e) or section
114(d)(2) of title 17 of the United States
Code, or both, by preexisting subscrip-
tion services

744

Copyright Royo|iy Boord, Librory of Congress

(b) Delz'cery. Reports of Use shall be
delivered to Collectives that are identi-
fied in the records of the Licensing Di-
vision of the Copyright ()ffice as having
been designated by determination of
the Copyright Royalty Judges. Reports
of Use shall be delivered on or before
the forty-fifth day after the close of
each month.

(c) Postz'ng. In the event that no Col~
lective is designated under the statu~
tory iicense, or if all designated Collec»
tives have terminated collection and
distribution operations, a preexisting
subscription service transmitting
sound recordings under statutory li~
cense shall post and make available one
line its Reports of Use. Preexisting
subscription services shall post their
Reports of Use online on or before the
forty~fifth day after the close of each
month, and continue to make them
available thereafter to all sound rea
cording copyright owners for a period
of 90 days. Preexisting subscription
services may require use of passwords
for access to posted Reports of Use, but
must make passwords available in a
timely manner and free of charge or
other restrictions Preexisting sub~
scription services may predicate provi-
sion of a password upon:

(1) Information relating to identity,
location and status as a sound record-
ing copyright owner; and

(2) A “click~wrap” agreement not to
use information in the Report of Use
for purposes other than royalty collec~
tion, royalty distribution, and deter-
mining compliance with statutory li-
cense requirements, without the ex-
press consent of the preexisting sub-
scription service providing the Report
of Use.

(d) Content. A “Report of Use of
Sound Recordings under Statutory Li~
cense” shall be identified as such by
prominent caption or heading, and
shall include a preexisting subscription
service’s “lntended Playlists” for each
channel and each day of the reported
month. The “lntended Playlists” shall
include a consecutive listing of every
recording scheduled to be transmitted,
and shall contain the following infor-
mation in the following order:

(1) The name of the preexisting sub-
scription service or entity;

(2) The channel;

§ 370.3

(3) The sound recording title;

(4) The featured recording artist,
group, or orchestra;

(5) The retail album title (or, in the
case of compilation albums created for
commercial purposes, the name of the
retail album identified by the pre~
existing subscription service for pur-
chase of the sound recording);

(6) The marketing label of the com~
mercially available album or other
product on which the sound recording
is found;

(7) The catalog number;

(8) The International Standard Re-
cording Code (ISRC) embedded in the
sound recording, Where available and
feasible;

(9) Where available, the copyright
owner information provided in the
copyright notice on the retail album or
other product (e.g., following the sym-
bol (P), that is the letter P in a circle)
or, in the case of compilation albums
created for commercial purposes, in
the copyright notice for the individual
sound recording;

(10) The date of transmission; and

(11) The time of transmission.

(e) Signdtu're. Reports of Use shall in~
clude a signed statement by the appro-
priate officer or representative of the
preexisting subscription service attest~
ing, under penalty of perjury, that the
information contained in the Report is
believed to be accurate and is main-
tained by the preexisting subscription
service in its ordinary course of busi-
ness. The signature shall be accom-
panied by the printed or typewritten
name and title of the person signing
the Report, and by the date of signa-
ture.

(f) Format. Reports of Use should be
provided on a standard machine-read-
able medium, such as diskette, optical
disc, or magneto~optical disc, and
should conform as closely as possible
to the following specifications:

(1) ASCII delimited format, using
pipe characters as delimiter, with no
headers or footers;

(2) Carats should surround strings;

(3) No carats should surround dates
and numbers;

(4) Dates should be indicated by:
YYYY/MM/DD;

(5) Times should be based on a 24_
hour clock: HH:MM:SS;

745

§ 370.4

(6) A carriage return should be at the
end of each line; and

(7) All data for one record should be
on a single line.

(g) Confz'dentialz'ty. Copyright owners,
their agents and Collectives shall not
disseminate information in the Reports
of Use to any persons not entitled to it,
nor utilize the information for pur-
poses other than royalty collection and
distribution, and determining compli-
ance with statutory license require-
ments, without express consent of the
preexisting subscription service pro-
viding the Report of Use.

(h) Documentdtz'on. All compulsory li~
censees shall, for a period of at least
three years from the date of service or
posting of the Report of Use, keep and
retain a copy of the Report of Use.

§370.4 Reports of use of sound record-
ings under statutory license for
nonsubscription transmission serv-
ices, preexisting satellite digital
audio radio services, new subscrip~
tion services and business estab-
lishment services.

(a) General. This section prescribes
rules for the maintenance and delivery
of reports of use of sound recordings
under section 112(e) or section 114(d)(2)
of title 17 of the United States Code, or
both, by nonsubscription transmission
services, preexisting satellite digital
audio radio services, new subscription
services, and business establishment
services

(b) Definz'tz'ons. (l) Aggregate Tuning
Hours are the total hours of program~
ming that a nonsubscription trans-
mission service, preexisting satellite
digital audio radio service, new sub-
scription service or business establish-
ment service has transmitted during
the reporting period identified in para~
graph (d)(B) of this section to all lis-
teners Within the United States over
the relevant channels or stations, and
from any archived programs, that pro-
vide audio programming consisting, in
whole or in part, of eligible non-
subscription service, preexisting sat-
ellite digital audio radio service, new
subscription service or business estab~
lishment service transmissions, less
the actual running time of any sound
recordings for which the service has ob-
tained direct licenses apart from 17
U.S.C. 114(d)(2) or which do not require

37 CFR Ch. |ll (7-\-10 Edition)

a license under United States copy-
right law. For example, if a non~
subscription transmission service
transmitted one hour of programming
to 10 simultaneous listeners, the non-
subscription transmission service’s Ag-
gregate Tuning Hours would equal 10.
If 3 minutes of that hour consisted of
transmission of a directly licensed re-
cording, the nonsubscription trans~
mission service’s Aggregate Tuning
Hours would equal 9 hours and 30 min-
utes. lf one listener listened to the
transmission of a nonsubscription
transmission service for 10 hours (and
none of the recordings transmitted dur-
ing that time was directly licensed),
the nonsubscription transmission serv~
ice’s Aggregate Tuning Hours would
equal 10.

(2) An AM/FM Webcast is a trans-
mission made by an entity that trans-
mits an AM/FM broadcast signal over a
digital communications network such
as the Internet, regardless of whether
the transmission is made by the broad-
caster that originates the AM/FM sig-
nal or by a third party, provided that
such transmission meets the applicable
requirements of the statutory license
set forth in 17 U.S.C. 114(d)(2).

(3) A minimum fee broadcaster is a non-
subscription service that meets the def-
inition of a broadcaster pursuant to
§380.2(b) of this chapter and the serv»
ice’s payments for eligible trans~
missions do not exceed the annual mine
imum fee established for licensees rely-
ing upon the statutory licenses set
forth in 17 U.S.C. 112 and 114.

(4) A performance is each instance in
which any portion of a sound recording
is publicly performed to a Listener by
means of a digital audio transmission
or retransmission (e.g., the delivery of
any portion of a single track from a
compact disc to one Listener) but ex-
cluding the following:

(i) A performance of a sound record~
ing that does not require a license (e.g.,
the sound recording is not copy-
righted);

(ii) A performance of a sound record-
ing for which the service has pre-
viously obtained a license from the
Copyright OWner of such sound record-
ing; and

(iii) An incidental performance that
both:

746

Copyright Royo|iy Boord, Librory of Congress

(A) Makes no more than incidental
use of sound recordings including, but
not limited to, brief musical transi-
tions in and out of commercials or pro~
gram segments, brief performances
during news, talk and sports program-
ming, brief background performances
during disk jockey announcements,
brief performances during commercials
of sixty seconds cr less in duration, or
brief performances during sporting or
other public events; and

(B) Other than ambient music that is
background at a public event, does not
contain an entire sound recording and
does not feature a particular sound re»
cording of more than thirty seconds (as
in the case of a sound recording used as
a theme song).

(5) Pla,y frequency is the number of
times a sound recording is publicly per~
formed by a Service during the rel~
evant period, without respect to the
number of listeners receiving the sound
recording If a particular sound record~
ing is transmitted to listeners on a par~
ticular channel or program only once
during the reporting period, then the
play frequency is one. If the sound re-
cording is transmitted 10 times during
the reporting period, then the play fre~
quency is 10.

(c) Delz'very. Reports of Use shall be
delivered to Collectives that are identi~
fied in the records of the Licensing Di~
vision of the Copyright Office as having
been designated by determination of
the Copyright Royalty Judges. Reports
of Use shall be delivered on or before
the forty~fifth day after the close of
each reporting period identified in
paragraph (d)(3) of this section.

(d) Report of Use. (l) Separa,te reports
not required A nonsubscription trans~
mission service, preexisting satellite
digital audio radio service or a new
subscription service that transmits
sound recordings pursuant to the statu-
tory license set forth in section
114(d)(2) of title 17 of the United States
Code and makes ephemeral
phonorecords of sound recordings pur-
suant to the statutory license set forth
in section 112(e) of title 17 of the
United States Code need not maintain
a separate Report of Use for each stat~
utory license during the relevant re~
porting periods.

§ 370.4

(2) Content. For a nonsubscription
transmission service, preexisting sat-
ellite digital audio radio service, new
subscription service or business estab-
lishment service that transmits sound
recordings pursuant to the statutory
license set forth in section 114(d)(2) of
title 17 of the United States Code, or
the statutory license set forth in sec-
tion llZ(e) of title 17 of the United
States Code, or both, each Report of
Use shall contain the following infor-
mation, in the following order, for each
sound recording transmitted during the
reporting periods identified in para-
graph (d)(3) of this section:

(i) The name of the nonsubscription
transmission service, preexisting sat~
ellite digital audio radio service, new
subscription service or business estab-
lishment service making the trans-
missions, including the name of the en~
tity filing the Report of Use, if dif-
ferent;

(ii) The category transmission code
for the category of transmission oper~
ated by the nonsubscription trans_
mission service, preexisting satellite
digital audio radio service, new sub-
scription service or business establish-
ment service:

(A) For eligible nonsubscription
transmissions other than broadcast si-
mulcasts and transmissions of non-
music programming;

(B) For eligible nonsubscription
transmissions of broadcast simulcast
programming not reasonably classified
as news, talk, sports or business pro~
gramming;

(C) For eligible nonsubscription
transmissions of non-music program-
ming reasonably classified as news,
talk, sports or business programming;

(D}-(G) [Reserved]

(H) For transmissions other than
broadcast simulcasts and trans-
missions of non-music programming
made by an eligible new subscription
service;

(I) For transmissions of broadcast si-
mulcast programming not reasonably
classified as news, talk, sports or busi-
ness programming rnade by an eligible
new subscription service;

(J) For transmissions of non~music
programming reasonably classified as

747

§ 370.4

news, talk, sports or business program-
ming made by an eligible new subscrip*
tion service; and

(K) For eligible transmissions by a
business establishment service making
ephemeral recordings;

(iii) The featured artist;

(iv) The sound recording title;

(v) The International Standard Re-
cording Code (ISRC) or, alternatively
to the ISRC, the:

(A) Album title; and

(B) Marketing label;

(vi) For a nonsubscription trans~
mission service except those qualifying
as minimum fee broadcasters: The ac-
tual total performances of the sound
recording during the reporting period.

(vii) For a preexisting satellite dig-
ital audio radio service, a new subscrip-
tion service, a business establishment
service or a nonsubscription service
qualifying as a minimum fee broad-
caster: The actual total performances
of the sound recording during the re-
porting period or, alternatively, the

(A) Aggregate Tuning Hours;

(B) Channel or program name; and

(C) Play frequency

(3) Re;oortz`ng period A Report of Use
shall be prepared:

(i) For each calendar month of the
year by all services other than a non-
subscription service qualifying as a
minimum fee broadcaster; or

(ii) For a two-week period (two peri-
ods of 7 consecutive days) for each cal-
endar quarter of the year by a non-
subscription service qualifying as a
minimum fee broadcaster and the two-
week period need not consist of con~
secutive weeks, but both weeks must
be completely within the calendar
quarter.

(4) Signature. Reports of Use shall in-
clude a signed statement by the appro-
priate officer or representative of the
service attesting, under penalty of per~
jury, that the information contained in
the Report is believed to be accurate
and is maintained by the service in its
ordinary course of business The signa-
ture shall be accompanied by the print-
ed or typewritten name and the title of
the person signing the Report, and by
the date of the signature

(5) Confz'dentz'alz`ty. Copyright owners,
their agents and Collectives shall not
disseminate information in the Reports

37 CFR Ch. lll (7-1-10 Edilion)

of Use to any persons not entitled to it,
nor utilize the information for pur-
poses other than royalty collection and
distribution, without consent of the
service providing the Report of Use.

(6) Documentation. A Service shall, for
a period of at least three years from
the date of service or posting of a Re-
port of Use, keep and retain a copy of
the Report of Use.

(e) Format and delivery (1) Electronz'c
format only. Reports of use must be
maintained and delivered in electronic
format only, as prescribed in para-
graphs (e)(2) through (8) of this section.
A hard copy report of use is not per-
missible.

(2) ASCII text file delivery; facilitation
by provision of spreadsheet templates. All
report of use data files must be deliv-
ered in ASCII format. However, to fa-
cilitate such delivery, SoundExchange
shall post and maintain on its lnternet
Web site a template for creating a re~
port of use using Microsoft’s Excel
spreadsheet and Corel’s Quattro Pro
spreadsheet and instruction on how to
convert such spreadsheets to ASCII
text files that conform to the format
specifications set forth below. Further,
technical support and cost associated
with the use of spreadsheets is the re-
sponsibility of the service submitting
the report of use.

(3) Delivery mechanism The data con-
tained in a report of use may be deliv~
ered by File Transfer Protocol (FTP),
e-mail, or CD~ROM according to the
following specifications:

(i) A service delivering a report of
use via FTP must obtain a username,
password and delivery instructions
from SoundEXchange. SoundExchange
shall maintain on a publicly available
portion of its Web site instructions for
applying for a username, password and
delivery instructions. SoundExchange
shall have 15 days from date of request
to respond with a username, password
and delivery instructions

(ii) A service delivering a report of
use via e-mail shall append the report
as an attachment to the e-mail. The
main body of the e-mail shall identify:

(A) The full name and address of the
service;

(B) The contact person’s name, tele-
phone number and e~mail address;

748

Copyright Royolty Boclrd, Library of Congress

(C) The start and end date of the re-
porting period;

(D) The number of rows in the data
file. If the report of use is a file using
headers, counting of the rows should
begin with row 15. If the report of use
is a file Without headers, counting of
the rows should begin with row l; and

(E) The name of the file attached

(iii) A service delivering a report of
use Via CD-ROM must compress the re~
porting data to fit onto a single CD-
ROM per reporting period. Each CD-
ROM shall be submitted with a cover
letter identifying:

(A) The full name and address of the
service;

(B) The contact person’s name, tele~
phone number and e~mail address;

(C) The start and endidate of the re~
porting period;

(D) The number of rows in the data
file. If the report of use is a file using
headers, counting of the rows should
begin with row 15. If the report cf use
is a file Without headers, counting of
the rows should begin with row 1; and

(E) The name of the file attached

(4) Delivery address Reports of use
shall be delivered to SoundExchange at
the following address: SoundExchange,
Inc., 1121 14th Street, NW., Suite 700,
Washington, DC 20005; (Phone) (202) 640~
5858; (Facs'imile) (202) 640~5859; (E-mail)
repoi‘ts@sounde.rchange.com.
SoundExchange shall forward elec-
tronic copies of these reports of use to
all other collectives defined in this sec-
tion.

(5) File naming. Each data file con~
tained in a report of use must be given
a name by the service followed by the
start and end date of the reporting pe-
riod. The start and end date must be
separated by a dash and in the format
of year, month, and day
(YYYYMMDD). Each file name must
end with the file type extension of
‘ ‘ .txt’ ’ . (Example:
AcmeMusicC020050101_20050331.txt).

(6) File type and compression (i) All
data files must be in ASCII format.

(ii) A report of use must be com~
pressed in one of the following zipped
formats;

(A) .zip_generated using utilities
such as WinZip and/or UNIX zip com-
mand;

§ 370.4

(B) .Z_generated using UNIX com~
press command; or

(C) .gz_generated using UNlX gzip
command

(iii) Zipped files shall be named in
the same fashion as described in para-
graph (e)(5) of this section, except that
such zipped files shall use the applica-
ble file extension compression name
described in this paragraph (e)(€).

(7) Files with headers (i) If a service
elects to submit files with headers, the
following elements, in order, must oc-
cupy the first 14 rows of a report of use:

(A) Name of service;

(B) Name of contact person;

(C) Street address of the service;

(D) City, state and zip code of the
service;

(E) Telephone number of the contact
person;

(F) E-mail address of the contact per-
son;

(G) Start of the reporting period

(YYYYMMDD);
(H) End of the reporting period
(YYYYMMDD);
(I) Report generation date
(YYYYMMDD);

(J) Number of rows in data file, be-
ginning with l5th row;

(K) Text indicator character;

(L) Field delimiter character;

(M) Blank line; and

(N) Report headers (Featured Artist,
Sound Recording Title, etc.).

(ii) Each of the rows described in
paragraphs (e)(7)(i)(A) through (F) of
this section must not exceed 255 alpha-
numeric characters Each of the rows
described in paragraphs (e)('?)(i)(G)
through (l) of this section should not
exceed eight alphanumeric characters

(iii) Data text fields, as required by
paragraph (d) of this section, begin on
row 15 of a report of use with headers,
A carriage return must be at the end of
each row thereafter Abbreviations
within data fields are not permitted

(iv) The text indicator character
must be unique and must never be
found in the report’s data content.

(v) The field delimiter character
must be unique and must never be
found in the report’s data content
Delimiters must be used even when cer-
tain elements are not being reported;
in such case, the service must denote
the blank data field with a delimiter in

749

§ 370.5

the order in which it would have ap-
peared.

(8) Files without headers. If a service
elects to submit files without headers,
the following format requirements
must be metz

(i) ASCII delimited format, using
pipe (|) Characters as delimiters, with
no headers or footers;

(ii) Carats (A)
strings;

(iii) No carats (A) should surround
dates and numbers;

(iv) A carriage return must be at the
end of each line;

(v) All data for one record must be on
a single line; and

(vi) Abbreviations within data fields
are not permitted

should surround

§370.5 Designated collection and dis-
tribution organizations for reports
of use of sound recordings under
statutory license.

(a) General. This section prescribes
rules under which reports of use shall
be collected and distributed under sec_
tion 114(f) of title 17 of the United
States Code, and under which reports
of such use shall be kept and made
available

(b) Notice of Desigriation as Collective
under Statutory Licehse. A Collective
shall file with the Licensing Division
of the Copyright Office and post and
make available online a “Notice of
Designation as Collective under Statu-
tory License,” which shall be identified
as such by prominent caption or head-
ing, and shall contain the following in»
formation:

(1) The Collective name, address,
telephone number and facsimile num-
ber;

(2) A statement that the Collective
has been designated for collection and
distribution of performance royalties
under statutory license for digital
transmission of sound recordings; and

(3) lnformation on how to gain access
to the online Web site or home page of
the Collective, where information may
be posted under this part concerning
the use of sound recordings under stat-
utory license. The address of the Li-
censing Division isc Library of Con~
gress, Copyright Office, Licensing Divi~
sion, 101 Independence Avenue, SE.,
Washington, DC 20557-6400.

37 CFR Ch. |l| (7-1-10 Edill°n)

(c) Annaal Re;oort. The Collective will
post and make available online, for the
duration of one year, an Annual Report
on how the Collective operates, how
royalties are collected and distributed
and what the Collective spent that fis¢
cal year on administrative expenses

(d) inspection of Reports of Use by
copyright owners. The Collective shall
make copies of the Reports of Use for
the preceding three years available for
inspection by any sound recording
copyright owner, without charge, dur~
ing normal office hours upon reason-
able notice. The Collective shall predi~
cate inspection of Reports of Use upon
information relating to identity, loca-
tion and status as a sound recording
copyright owner, and the copyright
owner’s written agreement not to uti-
lize the information for purposes other
than royalty collection and distribu-
tion, and determining compliance with
statutory license requirements, with-
out express consent of the Service pro-
viding the Report of Use. The Collec-
tive shall render its best efforts to lo~
cate copyright owners in order to make
available reports of use, and such ef~
forts shall include searches in Copy-
right Office public records and pub-
lished directories of sound recording
copyright owners.

(e) Confidentiality. Copyright owners,
their agents, and Collectives shall not
disseminate information in the Reports
of Use to any persons not entitled to it,
nor utilize the information for pur~
poses other than royalty collection and
distribution, and determining compli-
ance with statutory license require-
ments, without express consent of the
Service providing the Report of Use.

(f) Termiiiatiori and dissolution If a
Collective terminates its collection
and distribution operations prior to the
close of its term of designation, the
Collective shall notify the Licensing
Division of the Copyright Office, the
Copyright Royalty Board and all Serv~
ices transmitting sound recordings
under statutory license, by certified or
registered mail. The dissolving Collec-
tive shall provide each such Servioe
with information identifying the copy-
right owners it has served.

750

SUBCHAPTER E-RATES AND TERMS FOR STATUTORY
LICENSES

PART 380-RATES AND TERMS FOR
TRANSM|$S|CNS BY ELIGIBLE
NONSUBSCR|PT|ON SERV|CES

AND NEW SUBSCR|PT|ON SERV-
lCES AND FCR THE MAK|NG CF
EPHEMERAL REPRODUCT|ONS TO

FAC|L|TATE THOSE TRANS-
MlSS|ONS
Subpart A-Regulctions Of Genercl
App|icaiion
Sec.
380.1 Scope and compliance

380.2
380.3
380.4
380.5
380,6
380.7

Making payment of royalty fees.
Delivering statements of account.
Distributing royalty fees.

Handling Confidential lnformation.
Auditing payments and distributions
Definitions.

Subpod B-Broudcosters

380.10 Royalty fees for the public perform-
ance of sound recordings and the making
of ephemeral recordings

Subpcrt C--Noncommercic| Educationcll
Webcusters

380.20 General.

380.21 Definitions.

380.22 Royalty fees for the public perform~
ance of sound recordings and for ephem-
eral recordings

380.23 Terms for making payment of royalty
fees and statements of account.

380.24 Confidential Information.

380.25 Verification of royalty payments

380.26 Verification of royalty distributions

380.27 Unclaimed funds.

Subpari D-Public Broodcasters

380.30 General.

380.31 Definitions.

380.32 Royalty fees for the public perform-
ance of sound recordings and for ephem-
eral recordings

380.33 Terms for making payment of royalty
fees and statements of account.

380.34 Confidential Information.

380.35 Verification of royalty payments

380.36 Verification of royalty distributions

380.37 Unclaimed funds.

AUTHORITY: 17 U.S.C. 112(€), 114({), 804(b)(3).

SOURCE: 79 FR 23127, Apr. 25, 2014, unless
otherwise noted.

Subport A--Regu|otions Of
Generol Applicotion

SouRcE: 81 FR 26406, May 2, 2016, unless
otherwise noted.

§380.1 Scope and compliance

(a) Scope. Subparts A and B of this
part codify rates and terms of royalty
payments for the public performance of
sound recordings in certain digital
transmissions by certain Licensees in
accordance with the applicable provi~
sions cf 17 U.S.C. 114 and for the mak~
ing of Ephemeral Recordings by those
Licensees in accordance with the provi-
sions of 17 U.S.C. llZ(e), during the pe-
riod January 1, 2016, through December
31, 2020.

(b) Limited application of terms and
definitions The terms and definitions in
Subpart A apply only to Subpart B, ex~
cept as expressly adopted and applied
in subpart C or subpart D of this part.

(c) Legal compliance. Licensees rely-
ing upon the statutory licenses set
forth in 17 U.S.C. 112(e) and 114 must
comply with the requirements of this
part 380 and any other applicable regu-
lations.

(d) Volantary agreements Notwith~
standing the royalty rates and terms
established in any subparts of this part
380, the rates and terms of any license
agreements entered into by Copyright
Owners and Licensees may apply in
lieu of these rates and terms.

§380.2 Making payment of royalty
fees.

(a) Payment to the Collective A Li~
censee must make the royalty pay-
ments due under subpart B to
SoundExchange, lnc., which is the Col-
lective designated by the Copyright
Royalty Board to collect and distribute
royalties under this part 380.

(b) Monihly payments A Licensee
must make royalty payments on a
monthly basis. Payments are due on or
before the 45th day after the end of the
month in which the Licensee made Eli~
gible Transmissions.

782

Copyright Royo|ty Boord, Librc\ry of Congress

(c) Minimum payments A Licensee
must make any minimum annual pay-
ments due under Subpart B by January
31 of the applicable license year. A Li~
censee that as of January 31 of any
year has not made any eligible non-
subscription transmissions noninter-
active digital audio transmissions as
part of a new subscription service, or
Ephemeral Recordings pursuant to the
licenses in 17 U.S.C. 114 and/or 17 U.S.C.
112(e), but that begins making such
transmissions after that date must
make any payment due by the 45th day
after the end of the month in which the
Licensee commences making such
transmissions.

(d) Late fees. A Licensee must pay a
late fee for each payment and each
Statement of Account that the Collec-
tive receives after the due date. The
late fee is 1.5% (or the highest lawful
rate, whichever is lower) of the late
payment amount per month. The late
fee for a late Statement of Account is
1.5% of the payment amount associated
with the Statement of Account. Late
fees accrue from the due date until the
date that the Collective receives the
late payment or late Statement of Ac-
count.

(1) Waii)er of late fees. The Collective
may waive or lower late fees for imma-
terial or inadvertent failures of a Li-
censee to make a timely payment or
submit a timely Statement of Account.

(2) Notice regarding noncompliant
Statements of Account. If it is reason-
ably evident to the Collective that a
timely-provided Statement of Account
is materially noncompliant, the Collec-
tive must notify the Licensee within 90
days of discovery of the noncompli-
ance.

§380.3 Delivering statements of ac-
count.

(a) Statements of Account. Any pay-
ment due under this Part 380 must be
accompanied by a corresponding State-
ment of Account that must contain the
following information:

(1) Such information as is necessary
to calculate the accompanying royalty
payment;

(2) The name, address business title,
telephone number, facsimile number (if
any), electronic mail address (if any)
and other contact information of the

§ 380.4

person to be contacted for information
or questions concerning the content of
the Statement of Account;

(3) The signature of:

(i) The Licensee or a duly authorized
agent of Licensee;

(ii) A partner or delegate if the Li_
censee is a partnership; or

(iii) An officer of the corporation if
the Licensee is a corporation

(4) The printed or typewritten name
of the person signing the Statement of
Account;

(5) If the Licensee is a partnership or
corporation, the title or official posi~
tion held in the partnership or corpora-
tion by the person signing the State~
ment of Account;

(6) A certification of the capacity of
the person signing;

(7) The date of signature; and

(8) An attestation to the following ef~
fect:

I, the undersigned owner/officer/partner/
agent of the Licensee have examined this
Statement of Account and hereby state that
it is true, accurate, and complete to my
knowledge after reasonable due diligence and
that it fairly presents in all material re-
spects the liabilities of the Licensee pursu~
ant to 17 U.S.C. 112(e) and 114 and applicable
regulations adopted under those sections

(b) Certification. Licensee’s Chief Fi~
nancial Officer or, if Licensee does not
have a Chief Financial Officer, a person
authorized to sign Statements of Ac-
count for the Licensee must submit a
signed certification on an annual basis
attesting that Licensee’s royalty state~
ments for the prior year represent a
true and accurate determination of the
royalties due and that any method of
allocation employed by Licensee was
applied in good faith and in accordance
With U.S. GAAP.

§380.4 Distributing royalty fees.

(a) Di`sti'ibution of royalties (1) The
Collective must promptly distribute
royalties received from Licensees to
Copyright Owners and Performers that
are entitled thereto, or to their des-
ignated agents The Collective shall
only be responsible for making dis-
tributions to those who provide the
Collective with information as is nec-
essary to identify and pay the correct
recipient The Collective must dis~
tribute royalties on a basis that values

783

§ 380.5

all performances by a Licensee equally
based upon the information provided
under the Reports of Use requirements
for Licensees pursuant to §370.4 of this
chapter and this subpart

(2) The Collective must use its best
efforts to identify and locate copyright
owners and featured artists in order to
distribute royalties payable to them
under §112(e) or 114(d)(2) of title 17,
United States Code, or both. Such ef-
forts must include, but not be limited
to, searches in Copyright Office public
records and published directories of
sound recording copyright owners

(b) Unclaimed funds If the Collective
is unable to identify or locate a Copy-
right Owner or Perfcrmer who is enti-
tled to receive a royalty distribution
under this part 380, the Collective must
retain the required payment in a seg-
regated trust account for a period of
three years from the date of the first
distribution of royalties from the rel»
evant payment by a Licensee. No claim
to distribution shall be valid after the
expiration of the three-year period.
After expiration of this period, the Col-
lective must handle unclaimed funds in
accordance with applicable federal,
state, or common law.

(c) Retention of records Licensees and
the Collective shall keep books and
records relating to payments and dis»
tributions of royalties for a period of
not less than the prior three calendar
years

(d) Designation of the Collective (1)
The Judges designate SoundExchange,
lnc., as the Collective to receive State-
ments of Account and royalty pay~
merits from Licensees and to distribute
royalty payments to each Copyright
Owner and Performer (or their respec-
tive designated agents) entitled to re-
ceive royalties under 17 U.S.C. 112(e) or
lld(g).

(2) lf SoundExchange, lnc. should dis-
solve or cease to be governed by a
board consisting of equal numbers of
representatives of Copyright Owners
and Performers, then it shall be re-
placed for the applicable royalty term
by a successor Collective according to
the following procedure:

(i) The nine Copyright Owner rep-
resentatives and the nine Performer
representatives on the SoundEXchange
board as of the last day preceding

37 CFR Ch. |ll (7-1-18 Edilion)

SoundExchange’s cessation or dissolu~
tion shall vote by a majority to rec~
ommend that the Copyright Royalty
Judges designate a successor and must
file a petition with the Copyright R.oy-
alty Judges requesting that the Judges
designate the named successor and set-
ting forth the reasons therefor.

(ii) Within 30 days of receiving the
petition, the Copyright R,oyalty Judges
must issue an order designating the
recommended Collective, unless the
Judges find good cause not to make
and publish the designation in the FED-
ERAL REGISTER.

§380.5 Handling Confidential Informa-
tion.

(a) Defz`nition. For purposes of this
part 380, “Confidential Information”
means the Statements of Account and
any information contained therein, in-
cluding the amount of royalty pay-
ments and the number of Perform~
ances, and any information pertaining
to the Statements of Account reason-
ably designated as confidential by the
party submitting the statement Con~
fidential lnformation does not include
documents or information that at the
time of delivery to the Collective is
public knowledge The party seeking
information from the Collective based
on a claim that the information sought
is a matter of public knowledge shall
have the burden of proving to the Col-
lective that the requested information
is in the public domain.

(b) Use of Confidential Informatz`on.
The Collective may not use any Con»
fidential lnformation for any purpose
other than royalty collection and dis~
tribution and activities related di-
rectly thereto.

(c) Disclosare of Confidential Informa-
tion. The Collective shall limit access
to Confidential Information to:

(1) Those employees agents consult-
ants, and independent contractors of
the Collective, subject to an appro~
priate Written confidentiality agree-
ment, who are engaged in the collec-
tion and distribution of royalty pay-
ments hereunder and activities related
directly thereto who require access to
the Confidential lnformation for the
purpose of performing their duties dur-
ing the ordinary course of their work;

784

Copyright Royo|iy Boord, Librclry of Congress

(2) A Qualified Auditor or outside
counsel who is authorized to act on be-
half of:

(i) The Collective with respect to
verification of a Licensee’s statement
of account pursuant to this part 380; or

(ii) A Copyright Owner or Performer
with respect to the verification of roy-
alty distributions pursuant to this part
380;

(3) Copyright Owners and Performers,
including their designated agents,
whose works a Licensee used under the
statutory licenses set forth in 17 U.S.C.
112(e) and 114 by the Licensee whose
Confidential Information is being sup-
plied, subject to an appropriate written
confidentiality agreement, and includ-
ing those employees, agents, consult-
ants, and independent contractors of
such Copyright Owners and Performers
and their designated agents, subject to
an appropriate Written confidentiality
agreement, who require access to the
Confidential lnformation to perform
their duties during the ordinary course
of their Work;

(4) Attorneys and other authorized
agents of parties to proceedings under
17 U.S.C. 8, 112, 114, acting under an ap-
propriate protective order.

(d) Safeguarding Confz'dentz'al Informa-
tion. The Collective and any person au-
thorized to receive Confidential lnfor~
mation from the Collective must im-
plement procedures to safeguard
against unauthorized access to or dis-
semination of Confidential Information
using a reasonable standard of care,
but no less than the same degree of se-
curity that the recipient uses to pro~
tect its own Confidential lnformation
or similarly sensitive information.

§380.6 Auditing payments and dis-
tributions.

(a) General. This section prescribes
procedures by which any entity enti-
tled to receive payment or distribution
of royalties may verify payments or
distributions by auditing the payor or
distributor. The Collective may audit a
Licensee’s payments of royalties to the
Collective, and a Copyright Owner or
Performer may audit the Collective’s
distributions of royalties to the owner
or performer. Nothing in this section
shall preclude a verifying entity and
the payor or distributor from agreeing

§ 380.6

to verification methods in addition to
or different from those set forth in this
section.

(b) Frequency of aaditing. The
verifying entity may conduct an audit
of each licensee only once a year for
any or all of the prior three calendar
years. A verifying entity may not audit
records for any calendar year more
than once.

(c) Notice of intent to audit. The
verifying entity must file with the
Copyright Royalty Judges a notice of
intent to audit the payor or dis~
tributor, which notice the Judges must
publish in the FEDERAL REGISTER with-
in 30 days of the filing of the notice. Si-
multaneously with the filing of the no-
tice, the verifying entity must deliver
a copy to the payor or distributor.

(d) The audit The audit must be con~
ducted during regular business hours
by a Qualified Auditor who is not re-
tained on a contingency fee basis and is
identified in the notice. The auditor
shall determine the accuracy of roy~
alty payments or distributions includ-
ing whether an underpayment or over~
payment of royalties was made. An
audit of books and records, including
underlying paperwork, performed in
the ordinary course of business accord-
ing to generally accepted auditing
standards by a Qualified Auditor, shall
serve as an acceptable verification pro-
cedure for all parties with respect to
the information that is within the
scope of the audit.

(e) Access to third~party records for
audit purposes The payor or distributor
must use commercially reasonable ef-
forts to obtain or to provide access to
any relevant books and records main-
tained by third parties for the purpose
of the audit.

(f) Duty of auditor to consult The
auditor must produce a Written report
to the verifying entity. Before ren-
dering the report, unless the auditor
has a reasonable basis to suspect fraud
on the part of the payor or distributor,
the disclosure of which would, in the
reasonable opinion of the auditor, prej-
udice any investigation of the sus~
pected fraud, the auditor must review
tentative written findings of the audit
with the appropriate agent or employee
of the payor or distributor in order to
remedy any factual errors and clarify

785

§ 380.7

any issues relating to the audit; Pro-
vided that an appropriate agent or em-
ployee of the payor or distributor rea~
sonably cooperates with the auditor to
remedy promptly any factual error[s]
or clarify any issues raised by the
audit. The auditor must include in the
written report information concerning
the cooperation or the lack thereof of
the employee or agent.

(g) Audit results; underpayment or
overpayment of royalties. lf the auditor
determines the payor or distributor un-
derpaid royalties, the payor or dis~
tributor shall remit the amount of any
underpayment determined by the audi~
tor to the verifying entity, together
with interest at the rate specified in
§380.2(d). ln the absence of mutually-
agreed payment terms, which may, but
need not, include installment pay-
ments, the payor or distributor shall
remit promptly to the verifying entity
the entire amount of the under-
payment determined by the auditor. lf
the auditor determines the payor or
distributor overpaid royalties, how-
ever, the verifying entity shall not b`e
required to remit the amount of any
overpayment to the payor or dis-
tributor, and the payor or distributor
shall not seek by any means to recoup,
offset, or take a credit for the overpay-
ment, unless the payor or distributor
and the verifying entity have agreed
otherwise

(h) Paying the costs of the audit. The
verifying entity must pay the cost of
the verification procedure, unless the
auditor determines that there was an
underpayment of 10% or more, in which
case the payor or distributor must bear
the reasonable costs of the verification
procedure, in addition to paying or dis-
tributing the amount of any under~
payment

(i) Retention of audit report The
verifying party must retain the report
of the audit for a period of not less
than three years from the date of
issuance.

§ 380.7 Definitions.

Aggregate Tuning Hours (ATH) means
the total hours of programming that
the Licensee has transmitted during
the relevant period to all listeners
within the United States from all chan-
nels and stations that provide audio

37 CFR Ch. l|| (7-1-'|8 Ediiion)

programming consisting, in whole or in
part, of eligible nonsubscription trans-
missions or noninteractive digital
audio transmissions as part of a new
subscription service, less the actual
running time of any sound recordings
for which the Licensee has obtained di-
rect licenses apart from 17 U.S.C,
lli(d)(Z) or which do not require a li~
cense under United States copyright
law. By way of example, if a service
transmitted one hour of programming
containing Performances to 10 lis~
teners, the service’s ATH would equal
10 hours. If three minutes of that hour
consisted of transmission of a directly-
licensed recording, the service’s ATH
would equal nine hours and 30 minutes
(three minutes times l0 listeners cre-
ates a deduction of 30 minutes). As an
additional example, if one listener lis-
tened to a service for 10 hours (and
none of the recordings transmitted dur-
ing that time was directly licensed),
the service’s ATH would equal 10 hours.

Collective means the collection and
distribution organization that is des-
ignated by the Copyright Royalty
Judges, and which, for the current rate
period, is SoundExchange, Inc.

Commercial Webcaster means a Li~
censee, other than a Noncommercial
Webcaster or Public Broadcaster, that
makes Ephemeral Recordings and eligi-
ble digital audio transmissions of
sound recordings pursuant to the statu~
tory licenses under 17 U.S.C. 112(e) and
114(d)(2).

Copyright owners means sound record~
ing copyright owners who are entitled
to royalty payments made under Part
380 pursuant to the statutory licenses
under 17 U.S.C. 112(e) and ll4.

Digital audio transmission has the
same meaning as in 17 U.S.C. ll4(j).

Eligible nonsubscription transmission
has the same meaning as in 17 U.S.C.
114(j).

Eligible Transmission means a sub-
scription or nonsubscription trans-
mission made by a Licensee that is
subject to licensing under 17 U.S.C.
114(d)(2) and the payment of royalties
under this part.

Ephemeral recording has the same
meaning as in 17 U.S.C. 112.

Licensee means a Commercial
Webcaster, a Noncommercial
Webcaster, or any entity operating a

786

Copyright Royoliy Bourd, Librclry of Congress

except where the auditor has a reason-
able basis to suspect fraud and disclo-
sure would, in the reasonable opinion
of the auditor, prejudice the investiga*
tion of such suspected fraud, the audi-
tor shall review the tentative written
findings of the audit With the appro-
priate agent or employee of the Collec-
tive in order to remedy any factual er-
rors and clarify any issues relating to
the audit; Provided that the appro-
priate agent or employee of the Collec»
tive reasonably cooperates with the
auditor to remedy promptly any fac-
tual errors or clarify any issues raised
by the audit.

(g) Costs of the verification procedure
The Copyright Owner requesting the
verification procedure shall pay the
cost of the procedure, unless it is fi-
nally determined that there Was an un-
derpayment of 10% or more, in which
case the Collective shall, in addition to
paying the amount of any under~
payment, bear the reasonable costs of
the verification procedure

§ 384.8 Unclaimed f\mds.

lf a Collective is unable to identify or
locate a Copyright Owner who is enti~
tled to receive a royalty payment
under this part, the Collective shall re-
tain the required payment in a seg-
regated trust account for a period of 3
years from the date of payment No
claim to such payment shall be valid
after the expiration of the 3~year pe»
riod. After the expiration of this pe-
riod, the Collective may apply the un-
claimed funds to offset any costs de-
ductible under 17 U.S.C. 114(g)(3). The
foregoing shall apply notwithstanding
the common law or statutes of any
State.

PART 385-RATES AND TERMS FOR
USE OF MUS|CAL WORKS UNDER
COMPULSORY L|CENSE FOR
MAK|NG AND D|STR|BUT|NG OF
PHYS|CAL AND DlGlTAL
PHONORECORDS

Subpart A-Physiccl Phonorecord Deliv-
eries, Permoneni Digiia| Downloads
and Ringiones

Sec.
385.1 General.
385.2 Dei`initions.

§ 385.2

385.3 Royalty rates for making and distrib~
uting phonorecords
385.4 Late payments

Subpcrl B-lntemciive Sireoming, Oiher ln-
cidentcll Digito| Phonorecord Deliveries
and Limited Down|oads

385.10 General.

385.11 Definitions.

385.12 Calculation of royalty payments in
general.

385.13 Minimum royalty rates and sub-
scriber-based royalty floors for specific
types of services

385.14 Promotional royalty rate.

385.15 [R,eserved]

385.16 R,eproduction and distribution rights
covered.

385.17 Effect of rates.

AUTHOR,ITY: 17 U.S.C. 115, 801(b)(1), 804(`0)(4).

SoURoE: 74 FR 4529, Jan. 26, 2009, unless
otherwise noted.

Subpari A-Physica| Phonorecord
De|iveries, Permoneni Digiiol
Downloc\ds and Ringiones

§ 385.1 General.

(a) Scope. This subpart establishes
rates and terms of royalty payments
for making and distributing
phonorecords, including by means of
digital phonorecord deliveries, in ac~
cordance with the provisions of 17
U.S.C. 115.

(b) Legal compliance Licensees rely-
ing upon the compulsory license set
forth in 17 U.S.C. 115 shall comply with
the requirements of that section, the
rates and terms of this subpart, and
any other applicable regulations

(c) Relafionship to voluntary agree»
ments. Notwithstanding the royalty
rates and terms established in this sub-
part, the rates and terms of any license
agreements entered into by Copyright
Owners and Licensees shall apply in
lieu of the rates and terms of this sub-
part to use of musical works within the
scope of such agreements

§ 385.2 Definitions.

For purposes of this subpart, the fol-
lowing definitions apply:

Copyright owners are nondramatic
musical work copyright owners who
are entitled to royalty payments made
under this subpart pursuant to the
compulsory license under 17 U.S.C. 115,

783

§ 385.3

Digital phonorecord delivery means a
digital phonorecord delivery as defined
in 17 U.S.C. 115(d).

Licensee is a person or entity that has
obtained a compulsory license under 17
U.S.C. 115, and the implementing regu-
lations, to make and distribute
phonorecords of a nondramatic musical
work, including by means of a digital
phonorecord delivery.

Permanent digital download means a
digital phonorecord delivery that is
distributed in the form of a download
that may be retained and played on a
permanent basis.

Ringtone means a phonorecord cf a
partial musical work distributed as a
digital phonorecord delivery in a for~
mat to be made resident on a tele-
communications device for use to an-
nounce the reception of an incoming
telephone call or other communication
or message or to alert the receiver to
the fact that there is a communication
or message

§385.3 Royalty rates for making and
distributing phonorecords.

(a) Physical phonorecord deliveries and
permanent digital downloads. For every
physical phonorecord and permanent
digital download made and distributed,
the royalty rate payable for each work
embodied in such phonorecord shall be
either 9.1 cents or 1.75 cents per minute
of playing time or fraction thereof,
whichever amount is larger.

(b) Ringtones. For every ringtone
made and distributed, the royalty rate
payable for each work embodied there-
in shall be 24 cents.

§385.4 Late payments

A Licensee shall pay a late fee of
1.5% per month, or the highest lawful
rate, whichever is lower, for any pay-
ment received by the Copyright Owner
after the due date set forth in (
201.19(e)(7)(i) of this title. Late fees
shall accrue from the due date until
payment is received by the Copyright
Owner.

37 CFR Ch. I|| (7-1-10 Edi\`ion)

Subpc\rl B-lnierocfive Streoming,
Other Incidentc| Digito| Pho-
norecord De|iveries and Lim-
ited Downloclds

§ 385.10 General.

(a) Scope. This subpart establishes
rates and terms of royalty payments
for interactive streams and limited
downloads of musical works by sub-
scription and nonsubscription digital
music services in accordance with the
provisions of 17 U.S.C. 115.

(b) Legal compliance A licensee that
makes or authorizes interactive
streams or limited downloads of musi»
cal works through subscription or non-
subscription digital music services pur-
suant to 17 U.S.C. 115 shall comply with
the requirements of that section, the
rates and terms of this subpart, and
any other applicable regulations

§ 385.11 Definitions.

For purposes of this subpart, the fol-
lowing definitions shall apply:

Interactii)e stream means a stream of a
sound recording of a musical work,
where the performance of the sound re-
cording by means of the stream is not
exempt under 17 U.S.C. 114(d)(1) and
does not in itself or as a result of a pro-
gram in which it is included qualify for
statutory licensing under 17 U.S.C.
114(d)(2).

Licensee means a person that has ob-
tained a compulsory license under 17
U.S.C. 115 and its implementing regula»
tions.

Licensed activity means interactive
streams or limited downloads of musi-
cal works, as applicable

Limited download means a digital
transmission of a sound recording of a
musical work to an end user, other
than a stream, that results in a specifi~
cally identifiable reproduction of that
sound recording that is only accessible
for listening fore-

(1) An amount of time not to exceed
1 month from the time of the trans-
mission (unless the service, in lieu of
retransmitting the same sound record~
ing as another limited download, sepa'
rately and upon specific request of the
end user made through a live network
connection, reauthorizes use for an-
other time period not to exceed l

784

Copyright Royo|ty Boord, Librory of Congress

month), or in the case of a subscription
transmissiony a period of time fol-
lowing the end of the applicable sub-
scription no longer than a subscription
renewal period or 3 months, whichever
is shorter; or

(2) A specified number of times not to
exceed 12 (unless the service, in lieu of
retransmitting the same sound record~
ing as another limited download, sepa-
rately and upon specific request of the
end user made through a live network
connection, reauthorizes use of another
series of 12 or fewer plays), or in the
case of a subscription transmission, 12
times after the end of the applicable
subscription

(3) A limited download is a general
digital phonorecord delivery under 17
U.S.C. 115(c)(3)(C) and (D).

Offering means a service’s offering of
licensed activity that is subject to a
particular rate set forth in §385.13(a)
(e.g., a particular subscription plan
available through the service).

Promotional royalty rate means the
statutory royalty rate of zero in the
case of certain promotional interactive
streams and certain promotional lim-
ited downloads, as provided in §385.14.

Publicaiion date means January 26,
2009.

Record company means a person or en-
tity that

(1) Is a copyright owner of a sound re~
cording of a musical work;

(2) In the case of a sound recording of
a musical work fixed before February
15, 1972, has rights to the sound record-
ing, under the common law or statutes
of any State, that are equivalent to the
rights of a copyright owner of a sound
recording of a musical work under title
17, United States Code;

(3) ls an exclusive licensee of the
rights to reproduce and distribute a
sound recording of a musical work; or

(4) Performs the functions of mar~
keting and authorizing the distribution
of a sound recording of a musical work
under its own label, under the author-
ity of the copyright owner of the sound
recording

Relevant page means a page (includ-
ing a Web page, screen or display) from
which licensed activity offered by a
service is directly available to end
users, but only where the offering of li~
censed activity and content that di-

§385.ll

rectly relates to the offering of li-
censed activity (e.g., an image of the
artist or artwork closely associated
with such offering, artist or album in~
formation, reviews of such offering,
credits and music player controls)
comprises 75% or more of the space on
that page, excluding any space occu-
pied by advertising A licensed activity
is directly available to end users from
a page if sound recordings of musical
works can be acoessed by end users for
limited downloads or interactive
streams from such page (in most cases
this will be the page where the limited
download or interactive stream takes
place).

Service means that entity (which may
or may not be the licensee) that, with
respect to the licensed activity,

(1) Contracts with or has a direct re-
lationship with end users in a case
where a contract or relationship exists,
or otherwise controls the content made
available to end users;

(2) ls able to report fully on service
revenue from the provision of the li-
censed activity to the public, and to
the extent applicable, verify service
revenue through an audit; and

(3) Is able to report fully on usage of
musical Works by the service, or pro~
cure such reporting, and to the extent
applicable, verify usage through an
audit.

Service revenue (1) Subject to para~
graphs (2) through (5) of the definition
of “Service revenue,” and subject to
U.S. Generally Accepted Accounting
Principles, service revenue shall mean
the following:

(i) All revenue recognized by the
service from end users from the provi-
sion of licensed activity;

(ii) All revenue recognized by the
service by way of sponsorship and com»
missions as a result of the inclusion of
third-party “in-stream” or “in-
download” advertising as part of li-
censed activity (i.e., advertising placed
immediately at the start, end or during
the actual delivery, by way of inter-
active streaming or limited downloads,
as applicable, of a musical work); and

(iii) All revenue recognized by the
service, including by way of sponsor-
ship and commissions, as a result of
the placement of third-party adver-
tising on a relevant page of the service

785

§385.11

or on any page that directly follows
such relevant page leading up to and
including the limited download or
interactive streaming, as applicable, of
a musical work; provided that, in the
case where more than one service is ac-
tually available to end users from a
relevant page, any advertising revenue
shall be allocated between such serv-
ices on the basis of the relative
amounts of the page they occupy.

(2) ln each of the cases identified in
paragraph (1) of the definition of
“Service revenue,” such revenue shall,
for the avoidance of doubt,

(i) Include any such revenue recog-
nized by the service, or if not recog~
nized by the service, by any associate,
affiliate, agent or representative of
such service in lieu of its being recog~
nized by the service;

(ii) Include the value of any barter or
other nonmonetary consideration;

(iii) Not be reduced by credit card
commissions or similar payment proc-
ess charges; and

(iv) Except as expressly set forth in
this subpart, not be subject to any
other deduction or set~off other than
refunds to end users for licensed activ-
ity that they were unable to use due to
technical faults in the licensed activity
or other bona fide refunds or credits
issued to end users in the ordinary
course of business

(3) In each of the cases identified in
paragraph (1) of the definition of
“Service revenue,” such revenue shall,
for the avoidance of doubt, exclude rev-
enue derived solely in connection with
services and activities other than li-
censed activity, provided that adver-
tising or sponsorship revenue shall be
treated as provided in paragraphs (2)
and (4) of the definition of “Service
revenue.” By way of example, the fol-
lowing kinds of revenue shall be ex-
cluded:

(i) Revenue derived from non-music
voice, content and text services;

(ii) Revenue derived from other non~
music products and services (including
search services, sponsored searches and
click~through commissions); and

(iii) Revenue derived from music or
music-related products and services
that are not or do not include licensed
activity.

37 CFR Ch. lll (7-1-10 Ediiion)

(4) For purposes of paragraph (1) of
the definition of “Service revenue,” ad~
vertising or sponsorship revenue shall
be reduced by the actual cost of obtain-
ing such revenue, not to exceed 15%.

(5) Where the licensed activity is pro-
vided to end users as part of the same
transaction with one or more other
products or services that are not a
music service engaged in licensed ac-
tivity, then the revenue deemed to be
recognized from end users for the serv-
ice for the purpose of the definition in
paragraph (1) of the definition of
“Service revenue” shall be the revenue
recognized from end users for the bun-
dle less the standalone published price
for end users for each of the other com-
ponent(s) of the bundle; provided that,
if there is no such standalone published
price for a component of the bundle,
then the average standalone published
price for end users for the most closely
comparable product or service in the
U.S, shall be used or, if more than one
such comparable exists, the average of
such standalone prices for such
comparables shall be used. ln connec~
tion with such a bundle, if a record
company providing sound recording
rights to the service

(i) Recognizes revenue (in accordance
with U.S. Generally Accepted Account-
ing Principles, and including for the
avoidance of doubt barter or nonmone-
tary consideration) from a person or
entity other than the service providing
the licensed activity and;

(ii) Such revenue is received, in the
context of the transactions involved, as
consideration for the ability to make
interactive streams or limited
downloads of sound recordings, then
such revenue shall be added to the
amounts expensed by the service for
purposes of §385.13(b). Where the serv~
ice is the licensee, if the service pro-
vides the record company all informa-
tion necessary for the record company
to determine whether additional royal-
ties are payable by the service here-
under as a result of revenue recognized
from a person or entity other than the
service as described in the immediately
preceding sentence, then the record
company shall provide such further in~
formation as necessary for the service
to calculate the additional royalties

786

Copyright Royoliy Boord, Librory of Congress

and indemnify the service for such ad~
ditional royalties The sole obligation
of the record company shall be to pay
the licensee such additional royalties if
actually payable as royalties here-
under; provided, however, that this
shall not affect any otherwise existing
right or remedy of the copyright owner
nor diminish the licensee’s obligations
to the copyright owner.

Stream means the digital trans-
mission of a sound recording of a musi-
cal work to an end user_

(l) To allow the end user to listen to
the sound recording, while maintaining
a live network connection to the trans-
mitting service, substantially at the
time of transmission except to the ex-
tent that the sound recording remains
accessible for future listening from a
streaming cache reproduction;

(2) Using technology that is designed
such that the sound recording does not
remain accessible for future listening,
except to the extent that the sound re~
cording remains accessible for future
listening from a streaming cache re~
production; and

(3) That is also subject to licensing as
a public performance of the musical
work.

Streaming cache reproduction means a
reproduction of a sound recording of a
musical work made on a computer or
other receiving device by a service
solely for the purpose of permitting an
end user Who has previously received a
stream of such sound recording to play
such sound recording again from local
storage on such computer or other de~
vice rather than by means of a trans-
mission; provided that the user is only
able to do so while maintaining a live
network connection to the service, and
such reproduction is encrypted or oth~
erwise protected consistent with pre-
vailing industry standards to prevent
it from being played in any other man-
ner or on any device other than the
computer or other device on which it
was originally made.

Subscrz'ptz'on service means a digital
music service for which end users are
required to pay a fee to access the serv-
ice for defined subscription periods of 3
years or less (in contrast to, for exam-
ple, a service where the basic charge to
users is a payment per download or per
play), whether such payment is made

§385.'|2

for access to the service on a stand-
alone basis or as part of a bundle with
one or more other products or services,
and including any use of such a service
on a trial basis without charge as de-
scribed in §385.14(b),

[74 FR 4529, Jan. 26, 2009, as amended at 74
FR 6834, Feb. 11, 2009]

§385.12 Calculation of royalty pay-
ments in general.

(a) Applz'cable royalty Licensees that
make or authorize licensed activity
pursuant to 17 U.S.C. 115 shall pay roy~
alties therefor that are calculated as
provided in this section, subject to the
minimum royalties and subscriber-
based royalty floors for specific types
of services provided in §385.13, except
as provided for certain promotional
uses in §385.14.

(b) Rate calculation methodology Roy~
alty payments for licensed activity
shall be calculated as provided in para-
graph (b) of this section. If a service in-
cludes different offerings, royalties
must be separately calculated with re~
spect to each such offering Uses sub‘
ject to the promotional royalty rate
shall be excluded from the calculation
of royalties due, as further described in
this section and the following §385.13.

(l) Step 1: Calculate the All»ln Roy-
alty for the Service. For each account~
ing period, the all~in royalty for each
offering of the service is the greater of

(i) The applicable percentage of serv»
ice revenue as set forth in paragraph
(c) of this section (excluding any serv~
ice revenue derived solely from li-
censed activity uses subject to the pro-
motional royalty rate), and

(ii) The minimum specified in §385.13
of the offering involved

(2) Step 2: Subtract Applicable Per-
formance Royalties. From the amount
determined in step l in paragraph (b)(l)
of this section, for each offering of the
service, subtract the total amount of
royalties for public performance of mu»
sical works that has been or will be ex-
pensed by the service pursuant to pub~
lic performance licenses in connection
With uses of musical works through
such offering during the accounting pe-
riod that constitute licensed activity
(other than licensed activity subject to
the promotional royalty rate). While
this amount may be the total of the

787

§385.12

service’s payments for that offering for
the accounting period under its agree~
ments with performing rights societies
as defined in 17 U.S.C. 101, it will be
less than the total of such public per-
formance payments if the service is
also engaging in public performance of
musical works that does not constitute
licensed activity. ln the latter case,
the amount to be subtracted for public
performance payments shall be the
amount of such payments allocable to
licensed activity uses (other than pro~
motional royalty rate uses) through
the relevant offering, as determined in
relation to all uses of musical works
for which the public performance pay-
ments are made for the accounting pe-
riod. Such allocation shall be made on
the basis of plays of musical works or,
where per-play information is unavail~
able due to bona fide technical limita-
tions as described in step 4 in para-
graph (b)(4) of this section, using the
same alternative methodology as pro-
vided in step 4.

(3) Step 3.' Determine the Payable
Royalty Pool. This is the amount pay-
able for the reproduction and distribu-
tion of all musical Works used by the
service by virtue of its licensed activ-
ity for a particular offering during the
accounting period. This amount is the
greater of

(i) The result determined in step 2 in
paragraph (b)(2) of this section, and

(ii) The subscriber-based royalty
floor resulting from the calculations
described in §385.13.

(4) Step 4: Calculate the Per~Work
Royalty Allocation for Each Relevant
Work. This is the amount payable for
the reproduction and distribution of
each musical work used by the service
by virtue of its licensed activity
through a particular offering during
the accounting period. To determine
this amount, the result determined in
step 3 in paragraph (b)(3) of this section
must be allocated to each musical
work used through the offering. The al~
location shall be accomplished by di-
viding the payable royalty pool deter~
mined in step 3 for such offering by the
total number of plays of all musical
works through such offering during the
accounting period (other than pro-
motional royalty rate plays) to yield a
per-play allocation, and multiplying

37 CFR Ch. lll (7-1-10 Edifion)

that result by the number of plays of
each musical work (other than pro-
motional royalty rate plays) through
the offering during the accounting pe~
riod. For purposes of determining the
per-work royalty allocation in all cal~
culations under this step 4 only (i.e.,
after the payable royalty pool has been
determined), for sound recordings of
musical works with a playing time of
over 5 minutes, each play on or after
October l, 2010 shall be counted as pro-
vided in paragraph (d) of this section,
Notwithstanding the foregoing, if the
service is not capable of tracking play
information due to bona fide limita-
tions of the available technology for
services of that nature or of devices
useable With the service, the per-work
royalty allocation may instead be ac-
complished in a manner consistent
with the methodology used by the serv-
ice for making royalty payment alloca-
tions for the use of individual sound re-
cordings.

(c) Percentage of service revenue, The
percentage of service revenue applica-
ble under paragraph (b) of this section
is 10.5%, except that such percentage
shall be discounted by 2% (i.e., to 8.5%)
in the case of licensed activity occur-
ring on or before December 31, 2007.

(d) Overtz'me adjustment For licensed
activity on or after October l, 2010, for
purposes of the calculations in step 4 in
paragraph (b)(4) of this section only,
for sound recordings of musical works
with a playing time of over 5 minutes,
adjust the number of plays as follows:

(1) 5:01 to 6:00 minutes-Each play =
1.2 plays

(2) 6:Ol to 7:00 minutes~Each play
1.4 plays

(3) 7:Ol to 8200 minutes_Each play
1.6 plays

(4) 8:01 to 9:00 minutes_Each play
1.8 plays

(5) 9:01 to 10:00 minutes-anh play
2.0 plays

(6) For playing times of greater than
10 minutes, continue to add .2 for each
additional minute or fraction thereof.

(e) Accounting. The calculations re-
quired by paragraph (b) of this section
shall be made in good faith and on the
basis of the best knowledge, informa-
tion and belief of the licensee at the
time payment is due, and subject to

ll

ll

788

Copyrighi Royolly Boord, Librcxry of Congress

the additional accounting and certifi-
cation requirements of 17 U.S.C.
115(0)(5) and §201.19 cf this title. With-
out limitation, a licensee’s statements
of account shall set forth each step of
its calculations with sufficient infor-
mation to allow the copyright owner to
assess the accuracy and manner in
which the licensee determined the pay-
able royalty pool and per-play alloca-
tions (including information sufficient
to demonstrate whether and how a
minimum royalty or subscriber-based
royalty floor pursuant to §385.13 does
or does not apply) and, for each offer-
ing reported, also indicate the type of
licensed activity involved and the
number of plays of each musical work
(including an indication of any over~
time adjustment applied) that is the
basis of the per»work royalty alloca-
tion being paid.

§385.13 Minimum royalty rates and
subscriber-based royalty floors for
specific types of services.

(a) In general The following min-
imum royalty rates and subscriber-
based royalty floors shall apply to the
following types of licensed activity:

(l) Standulone non-portable subscrip-
tion_streaming only. EXcept as provided
in paragraph (a)(4) of this section, in
the case of a subscription service
through which an end user can listen to
sound recordings only in the form of
interactive streams and only from a
non-portable device to which such
streams are originally transmitted
while the device has a live network
connection, the minimum for use in
step l of §385.12(b)(l) is the lesser of
subminimum ll as described in para-
graph (c) of this section for the ac-
counting period and the aggregate
amount of 50 cents per subscriber per
month, The subscriber-based royalty
floor for use in step 3 of §385.12(b)(3) is
the aggregate amount of 15 cents per
subscriber per month.

(2) Stundaione non~portcble subscrip-
tion-mia:ed. Except as provided in para»
graph (a)(4) of this section, in the case
of a subscription service through which
an end user can listen to sound record-
ings either in the form of interactive
streams or limited downloads but only
from a non-portable device to which
such streams or downloads are origi-

§385.13

nally transmitted, the minimum for
use in step 1 of §385.12(b)(l) is the lesser
of the subminimum l as described in
paragraph (b) of this section for the ac-
counting period and the aggregate
amount of 50 cents per subscriber per
month. The subscriber~based royalty
floor for use in step 3 of §385.12(b)(3) is
the aggregate amount of 30 cents per
subscriber per month,

(3) Stcnolalone portable subscription
service Except as provided in paragraph
(a)(4) of this section, in the case of a
subscription service through which an
end user can listen to sound recordings
in the form of interactive streams or
limited downloads from a portable de-
vice, the minimum for use in step l of
§385.12(b)(l) is the lesser of submin-
imum l as described in paragraph (b) of
this section for the accounting period
and the aggregate amount of 80 cents
per subscriber per month. The sub-
scriber~based royalty floor for use in
step 3 of §385.12(b)(3) is the aggregate
amount of 50 cents per subscriber per
month,

(4) Bunolled subscription services In
the case of a subscription service made
available to end users with one or more
other products or services as part of a
single transaction without pricing for
the subscription service separate from
the product(s) or service(s) with which
it is made available (e.g., a case in
which a user can buy a portable device
and one-year access to a subscription
service for a single price), the min-
imum for use in step l of §385.12(b)(l) is
subminimum I as described in para-
graph (b) of this section for the ac-
counting period. The subscriber-based
royalty floor for use in step 3 of
§385.12(b)(3) is the aggregate amount of
25 cents per month for each end user
who has made at least one play of a li-
censed work during such month (each
such end user to be considered an “ac-
tive subscriber”).

(5) Free nonsubscriptiowed-supported
services In the case of a service offering
licensed activity free of any charge to
the end user, the minimum for use in
step l of §385.12(b)(1) is subminimum ll
described in paragraph (c) of this seen
tion for the accounting period. There is
no subscriber»based royalty floor for
use in step 3 of §385.12(b)(3).

789

§385.]3

(b) Computation of subminimum 1. For
purposes of paragraphs (a)(Z), (3) and (4)
of this section, and with reference to
paragraph (5) of the definition of
“service revenue” in §385.11 if applica-
ble, subminimum l for an accounting
period means the aggregate of the fol-
lowing with respect to all sound re-
cordings of musical works used in the
relevant offering of the service during
the accounting period-

(l) In cases in which a record com-
pany is the licensee under 17 U.S.C. 115
and a third-party service has obtained
from the record company the rights to
make interactive streams or limited
downloads of a sound recording to-
gether with the right to reproduce and
distribute the musical work embodied
therein, 17.36% of the total amount ex-
pensed by the service in accordance
with U.S. Generally Accepted Account-
ing Principles, which for the avoidance
of doubt shall include the value of any
barter or other nonmonetary consider-
ation provided by the service, for such
rights for the accounting period, except
that for licensed activity occurring on
or before December 31, 2007, submin-
imum l for an accounting period shall
be 14.53% of the amount expensed by
the service for such rights for the ac-
counting period,

(2) In cases in Which the relevant
service is the licensee under 17 U.S.C.
115 and the relevant service has ob-
tained from a third-party record com-
pany the rights to make interactive
streams or limited downloads of a
sound recording without the right to
reproduce and distribute the musical
work embodied therein, 21% of the
total amount expensed by the service
in accordance with U.S. Generally Ac-
cepted Accounting Principles, which
for the avoidance of doubt shall include
the value of any barter or other non-
monetary consideration provided by
the service, for such sound recording
rights for the accounting period, except
that for licensed activity occurring on
or before December 31, 2007, submin-
imum I for an accounting period shall
be 17% of the amount expensed by the
service for such sound recording rights
for the accounting period.

(c) Computation of subminimum II. For
purposes of paragraphs(a)(l) and (5) of
this section, subminimum ll for an ac-

37 CFR Ch. lll (7-1-10 Ediiion)

counting period means the aggregate of
the following With respect to all sound
recordings of musical works used by
the relevant service during the ao-
counting period-

(1) ln cases in which a record com-
pany is the licensee under 17 U.S.C. 115
and a third-party service has obtained
from the record company the rights to
make interactive streams and limited
downloads of a sound recording to-
gether With the right to reproduce and
distribute the musical work embodied
therein, 18% of the total amount ex-
pensed by the service in accordance
with U.S. Generally Accepted Account-
ing Principles, which for the avoidance
of doubt shall include the value of any
barter or other nonmonetary consider-
ation provided by the service, for such
rights for the accounting period, except
that for licensed activity occurring on
or before December 31, 2007, submin-
imum II for an accounting period shall
be 14.53% of the amount expensed by
the service for such rights for the ac-
counting period,

(2) ln cases in which the relevant
service is the licensee under 17 U.S.C.
115 and the relevant service has ob-
tained from a third-party record com-
pany the rights tc make interactive
streams or limited downloads of a
sound recording without the right to
reproduce and distribute the musical
work embodied therein, 22% of the
total amount expensed by the service
in accordance with U.S. Generally Ac-
cepted Accounting Principles, which
for the avoidance of doubt shall include
the value of any barter or other non-
monetary consideration provided by
the service, for such sound recording
rights for the accounting period, except
that for licensed activity occurring on
or before December 31, 2007, submin-
imum ll for an accounting period shall
be 17% of the amount expensed by the
service for such sound recording rights
for the accounting period.

(d) Computation of subscriber-based
royalty rates. For purposes of paragraph
(a) of this section, to determine the
minimum or subscriber-based royalty
floor, as applicable to any particular
offering, the service shall for the rel-
evant offering calculate its total num-
ber of subscriber-months for the ac-
counting period, taking into account

790

Copyright Roycl|iy Bocrd, Librory of Congress

all end users who Were subscribers for
complete calendar months, prorating
in the case of end users who were sub-
scribers for only part of a calendar
month, and deducting on a prorated
basis for end users covered by a free
trial period subject to the promotional
royalty rate as described in
§385.14(b)(2), except that in the case of
a bundled subscription service, sub-
scriber-months shall instead be deter-
mined with respect to active sub-
scribers as defined in paragraph (a)(4)
of this section, The product of the total
number of subscriber-months for the
accounting period and the specified
number of cents per subscriber (or ac-
tive subscriber, as the case may be)
shall be used as the subscriber-based
component of the minimum or sub-
scriber-based royalty floor, as applica-
ble, for the accounting period.

§385.14 Promotional royalty rate.

(a) Geneml provisions (1) This section
establishes a royalty rate of zero in the
case of certain promotional interactive
streaming activities, and of certain
promotional limited downloads offered
in the context of a free trial period for
a digital music subscription service
under a license pursuant to 17 U.S.C.
115. Subject to the requirements of 17
U.S.C. 115 and the additional provisions
of paragraphs (b) through (e) of this
section, the promotional royalty rate
shall apply to a musical work when a
record company transmits or author-
izes the transmission of interactive
streams or limited downloads of a
sound recording that embodies such
musical work, only if_

(i) The primary purpose of the record
company in making or authorizing the
interactive streams or limited
downloads is to promote the sale or
other paid use of sound recordings by
the relevant artists, including such
sound recording, through established
retail channels or the paid use of one
or more established retail music serv-
ices through which the sound recording
is available, and not to promote any
other good or service;

(ii) Either

(A) The sound recording (or a dif-
ferent version of the sound recording
embodying the same musical work) is
being lawfully distributed and offered

 

§385.14

to consumers through the established
retail channels or services described in
paragraph (a)(l)(i) of this section; or

(B) ln the case of a sound recording
of a musical work being prepared for
commercial release but not yet re-
leased, the record company has a good
faith intention of lawfully distributing
and offering to consumers the sound re-
cording (or a different version of the
sound recording embodying the same
musical work) through the established
retail channels or services described in
paragraph (a)(l)(i) of this section with-
in 90 days after the commencement of
the first promotional use authorized
under this section (and in fact does so,
unless it can demonstrate that not-
withstanding its bona fide intention, it
unexpectedly did not meet the sched-
uled release date);

(iii) In connection with authorizing
the promotional interactive streams or
limited downloads, the record company
has obtained from the service it au-
thorizes a written representation
that_-

(A) In the case of a promotional use
commencing on or after Cotober 1, 2010,
except interactive streaming subject to
paragraph (d) of this section, the serv-
ice agrees to maintain for a period of
no less than 5 years from the conclu-
sion of the promotional activity com-
plete and accurate records of the rel-
evant authorization and dates on which
the promotion was conducted, and
identifying each sound recording of a
musical work made available through
the prcmotion, the licensed activity in-
volved, and the number of plays of such
recording;

(B) The service is in all material re-
spects operating with appropriate li-
cense authority with respect to the
musical works it is using for pro-
motional and other purposes; and

(C) The representation is signed by a
person authorized to make the rep-
resentation on behalf of the service;

(iv) Upon receipt by the record com-
pany of written notice from the copy-
right owner of a musical work or agent
of the copyright owner stating in good
faith that a particular service is in a
material manner operating without ap-
propriate license authority from such
copyright owner, the record company
shall within 5 business days withdraw

791

§385.14

by written notice its authorization of
such uses of such copyright owner’s
musical works under the promotional
royalty rate by that service;

(v) The interactive streams or lim-
ited downloads are offered free of any
charge to the end user and, except in
the case of interactive streaming sub~
ject to paragraph (d) of this section in
the case of a free trial period for a dig-
ital music subscription service, no
more than 5 sound recordings at a time
are streamed in response to any indi-
vidual request of an end user;

(vi) The interactive streams and lim-
ited downloads are offered in a manner
such that the user is at the same time
(e.g., on the same Web page) presented
with a purchase opportunity for the
relevant sound recording or an oppor-
tunity to subscribe to a paid service of-
fering the sound recording, or a link to
such a purchase or subscription oppor-
tunity, except_

(A) In the case of interactive stream-
ing of a sound recording being prepared
for commercial release but not yet re-
leased, certain mobile applications or
other circumstances in which the fore-
going is impracticable in view of the
current state of the relevant tech-
nology; and

(B) ln the case of a free trial period
for a digital music subscription serv-
ice, if end users are periodically offered
an opportunity to subscribe to the
service during such free trial period;
and

(vii) The interactive streams and
limited downloads are not provided in a
manner that is likely to cause mistake,
to confuse or to deceive, reasonable end
users as to the endorsement or associa-
tion cf the author of the musical work
with any product, service or activity
other than the sale or paid use of sound
recordings or paid use of a music serv-
ice through which sound recordings are
available Without limiting the fore-
going, upon receipt of written notice
from the copyright owner of a musical
work or agent of the copyright owner
stating in good faith that a particular
use of such work under this section
violates the limitation set forth in this
paragraph (a)(l)(vii), the record com-
pany shall promptly cease such use of
that work, and within 5 business days
withdraw by written notice its author-

37 CFR Ch. lll (7-1-10 Ediiion)

ization of such use by all relevant third
parties it has authorized under this
section.

(2) To rely upon the promotional roy-
alty rate, a record company making or
authorizing interactive streams or lim-
ited downloads shall keep complete and
accurate contemporaneous written
records of such uses, including the
sound recordings and musical works in-
volved, the artists, the release dates of
the sound recordings, a brief statement
of the promotional activities author-
ized, the identity of the service or serv-
ices where each promotion is author-
ized (including the Internet address if
applicable), the beginning and end date
of each period of promotional activity
authorized, and the representation re-
quired by paragraph (a)(l)(iii) of this
section; provided that, in the case of
trial subscription uses, such records
shall instead consist of the contractual
terms that bear upon promotional uses
by the particular digital music sub-
scription services it authorizes; and
further provided that, if the record
company itself is conducting the pro-
motion, it shall also maintain any ad-
ditional records described in paragraph
(a)(l)(iii)(A) of this section. The
records required by this paragraph
(a)(2) shall be maintained for no less
time than the record company main-
tains records of usage of royalty-bear-
ing uses involving the same type of li-
censed activity in the ordinary course
of business, but in no event for less
than 5 years from the conclusion of the
promotional activity to Which they
pertain. If the copyright owner of a
musical work or its agent requests a
copy of the information to be main-
tained under this paragraph (a)(Z) with
respect to a specific promotion or re-
lating to a particular sound recording
of a musical work, the record company
shall provide complete and accurate
documentation within 10 business days,
except for any information required
under paragraph (a)(l)(iii)(A) of this
section, which shall be provided within
20 business days, and provided that if
the copyright owner or agent requests
information concerning a large volume
of promotions or sound recordings, the
record company shall have a reason-
able time, in view of the amount of in-
formation requested, to respond to any

792

Copyright Royolty Boolrd, Librory of Congress

request of such copyright owner or
agent. If the record company does not
provide required information within
the required time, and upon receipt of
written notice citing such failure does
not provide such information within a
further 10 business days, the uses will
be considered not to be subject to the
promotional royalty rate and the
record company (but not any third-
party service it has authorized) shall
be liable for any payment due for such
uses; provided, however, that all rights
and remedies of the copyright owner
with respect to unauthorized uses shall
be preserved

(3) If the copyright owner of a musi-
cal work or its agent requests a copy of
the information to be maintained
under paragraph (a)(l)(iii)(A) of this
section by a service authorized by a
record company with respect to a spe-
cific promotion, the service shall pro-
vide complete and accurate docu-
mentation within 20 business days, pro-
vided that if the copyright owner or
agent requests information concerning
a large volume of promotions or sound
recordings, the service shall have a rea-
sonable time, in view of the amount of
information requested, to respond to
any request of such copyright owner or
agent. lf the service does not provide
required information within the re-
quired time, and upon receipt of writ-
ten notice citing such failure does not
provide such information within a fur-
ther 10 business days, the uses will be
considered not to be subject to the pro-
motional royalty rate and the service
(but not the record company) will be
liable for any payment due for such
uses; provided, however, that all rights
and remedies of the copyright owner
with respect to unauthorized uses shall
be preserved

(4) The promotional royalty rate is
exclusively for audio-only interactive
streaming and limited downloads of
musical works subject to licensing
under 17 U.S.C. 115. The promotional
royalty rate does not apply to any
other use under 17 U.S.C. 115; nor does
it apply to public performances, audio-
visual works, lyrics or other uses out-
side the scope of 17 U.S.C. 115. Without
limitation, uses subject to licensing
under 17 U.S.C. 115 that do not qualify
for the promotional royalty rate (in-

§385.14

cluding without limitation interactive
streaming or limited downloads of a
musical work beyond the time limita-
tions applicable to the promotional
royalty rate) require payment of appli-
cable royalties. This section is based
on an understanding of industry prac-
tices and market conditions at the
time of its development, among other
things. The terms of this section shall
be subject to de novo review and con-
sideration (or elimination altogether)
in future proceedings before the Copy-
right Royalty Judges. Nothing in this
section shall be interpreted or con-
strued in such a manner as to nullify
or diminish any limitation, require-
ment or obligation of 17 U.S.C. 115 or
other protection for musical works af-
forded by the Copyright Act, 17 U.S.C.
101 et seq.

(b) Interactive streamz'ng and limited
downloads of full-length musical works
through third-party services, In addition
to those of paragraph (a) of this sec-
tion, the provisions of this paragraph
(b) apply to interactive streaming, and
limited downloads (in the context of a
free trial period for a digital music
subscription service), authorized by
record companies under the pro-
motional royalty rate through third-
party services (including Web sites)
that is not subject to paragraphs (c) or
(d) of this section. Such interactive
streams and limited downloads may be
made or authorized by a record com-
pany under the promotional royalty
rate only if_

(1) No cash, other monetary pay-
ment, barter or other consideration for
making or authorizing the relevant
interactive streams or limited
downloads is received by the record
company, its parent company, any en-
tity owned in whole or in part by or
under common ownership with the
record company, or any other person or
entity acting on behalf of or in lieu of
the record company, except for in-kind
promotional consideration used to pro-
mote the sale or paid use of sound re-
cordings or the paid use of music serv-
ices through which sound recordings
are available;

(2) ln the case of interactive stream-
ing and limited downloads offered in
the context of a free trial period for a
digital music subscription service, the

793

§385.14

free trial period does not exceed 30 con-
secutive days per subscriber per two-
year period; and

(3) in contexts other than a free trial
period for a digital music subscription
service, interactive streaming subject
to paragraph (b) of this section of a
particular sound recording is author-
ized by the record company on no more
than 60 days total for all services (i.e.,
interactive streaming under paragraph
(b) of this section cf a particular sound
recording may be authorized on no
more than a total of 60 days, which
need not be consecutive, and on any
one such day, interactive streams may
be offered on one or more services);
provided, however, that an additional
60 days shall be available each time the
sound recording is re-released by the
record company in a remastered form
or as a part of a compilation with a dif-
ferent set of sound recordings than the
original release or any prior compila-
tion including such sound recording

(4) ln the event that a record com-
pany authorizes promotional uses in
excess of the time limitations of para-
graph (b) of this section, the record
company, and not the third-party serv-
ice it has authorized shall be liable for
any payment due for such uses; pro-
vided, however, that all rights and
remedies of the copyright owner with
respect to unauthorized uses shall be
preserved In the event that a third-
party service exceeds the scope of any
authorization by a record company, the
service, and not the record company,
shall be liable for any payment due for
such uses; provided, however, that all
rights and remedies of the copyright
owner with respect to unauthorized
uses shall be preserved

(c) lateractz`ve streaming of fall-length
musical works through record company
and artist services, In addition to those
of paragraph (a) of this section, the
provisions of this paragraph (c) apply
to interactive streaming conducted or
authorized by record companies under
the promotional royalty rate through a
service (e.g., a Web site) directly owned
or operated by the record company, or
directly owned or operated by a record-
ing artist under the authorization of
the record company, and that is not
subject to paragraph (d) of this section,
For the avoidance of doubt and without

37 CFR Ch. lll (7-`|-10 Edifion)

limitation, an artist page or site on a
third-party service (e.g,, a social net-
working service) shall not be consid-
ered a service operated by the record
company or artist. Such interactive
streams may be made or authorized by
a record company under the pro-
motional royalty rate only if~

(1) The interactive streaming subject
to this paragraph (c) of a particular
sound recording is offered or author-
ized by the record company on no more
than 90 days total for all services (i.e.,
interactive streaming under this para-
graph (c) of a particular sound record-
ing may be authorized on no more than
a total of 90 days, which need not be
consecutive, and on any such day,
interactive streams may be offered on
one or more services operated by the
record company or artist, subject to
the provisions of paragraph (b)(Z) of
this section); provided, however, that
an additional 90 days shall be available
each time the sound recording is re-re-
leased by the record company in a re-
mastered form or as part of a compila-
tion with a different set of sound re-
cordings than prior compilations that
include that sound recording;

(2) In the case of interactive stream-
ing through a service devoted to one
featured artist, the interactive streams
subject to this paragraph (c) of this
section of a particular sound recording
are made or authorized by the record
company on no more than one official
artist site per artist and are recordings
of that artist; and

(3) ln the case of interactive stream-
ing through a service that is not lim-
ited to a single featured artist, all
interactive streaming on such service
(whether eligible for the promotional
royalty rate or not) is limited to sound
recordings of a single record company
and its affiliates and the service would
not reasonably be considered to be a
meaningful substitute for a paid music
service.

(d) Interactive streaming of clips. ln ad-
dition to those in paragraph (a) of this
section, the provisions of this para-
graph (d) apply to interactive stream-
ing conducted or authorized by record
companies under the promotional roy-
alty rate of segments of sound record-
ings of musical works with a playing

794

Copyright Royolty Boord, Librclry of Congress

time that does not exceed the greater
of:

(1) 30 seconds, or

(2) 10% of the playing time of the
complete sound recording, but in no
event in excess of 60 seconds, Such
interactive streams may be made or
authorized by a record company under
the promotional royalty rate without
any of the temporal limitations set
forth in paragraphs (b) and (c) of this
section (but subject to the other condi»
tions of paragraphs (b) and (c) of this
section, as applicable). For clarity, this
paragraph (d) is strictly limited to the
uses described herein and shall not be
construed as permitting the creation or
use of an excerpt of a musical work in
violation of 17 U.S.C. 106(2) or 115(a)(2)

§385.'|7

or any other right of a musical work
owner.

[74 FR 4529, Jan. 26, 2009, as amended at 74
FR 6834, Feb. ll, 2009]

§ 385.15 [Reserved]

§385.16 Reproduction and distribution
rights covered.

A compulsory license under 17 U.S.C.
115 extends to all reproduction and dis-
tribution rights that may be necessary
for the provision of the licensed activ-
ity, solely for the purpose of providing
such licensed activity (and no other
purpose).

§385.17 Effect of rates.

In any future proceedings under 17
U.S.C. 115(0)(3)(0) and (D), the royalty
rates payable for a compulsory license
shall be established de novo.

795

Song titles and lSRC numbers of all songs to be audited for accrued royalty rates/
retroactive pay (stream data) constituted by the Copyright Roya|ty Board and Southern
District.

Artist name; MeDiAAiDeM
Album title; “A metronome sang farewell”
Released 8/28/2018 on Spotify. com via LandR.com.

l. l\/lorale, an intro for an outro ............... QZ-DXH~18-00001
2. lVlore than you can ........................... QZ-DXH-18~00002
3. l do, take me higher .......................... QZ~DXH-iS-OOOOS
4. Breaking news ................................. QZ-DXH~18-00004
5. Let’s be famous ................................ QZ-DXH-18~00005
6. Tramp ............................................. QZ-DXH-l8-00006
7. Verde, off beat .................................. QZ-DXH-18-00007
8. Take another sniff .............................. QZ-DXH-l 8-00008
9. We don’t give a what .......................... QZ-DXH~18-00009
10. Frank|y, l’m ....................................... QZ-DXH-l 8-0001 0
ll. Good drug ........................ , ................ QZ-DXH-18-00011
12. Xeno cowboy .................................... QZ-DXH-l 8-0001 2
13. Why do you try .................................. QZ~DXH-t 8-0001 3
14. Vanity .............................................. QZ-DXH~18-00014
15. Quit being hard .................................. QZ-DXH-18-00015
16. Zenith .............................................. QZ-DXH-18~00016
17. A metronome sang farewell .................. QZ-DXH-18-00017
{Singles}

Released 9/14/2018 on Spotify. com via LandR.com.

18. Breaking news (Director’s cut) .............. QZ-DXH-18-00018

Released 12/14/2018 on Spotify. com via LandR.com.

19. l might (An intermission) ..................... QZ-DXH»l 8-0001 9

MeDiAAiDel\/i is a pseudonym (aka), for Jacoub Solomon.

All songs are Written, produced, engineered, recorded, performed and lOO%

owned by MeDiAAiDel\/l` aka Jacoub Solomon. l\io other label, publisher nor
person is entitled to any percentage of songs or has contributed to his Work.

\l\;s t raw r\`?m\ `COM

<< Back to FAQs

Royalties

How does BM| split royalties between songwriters and publishers?
v

Does BM| offer direct deposit?

What is the difference between performing right royalties,
mechanical royalties and sync royalties?

How does BM| pay royalties?
What do l do if my song is being played on radio, TV or lnternet?
b

What happens to royalty payments when a writer or publisher dies?

l found an old check. Can it still be deposited?

A distribution check was issued to my account but I still have not
received it. What can l do?

My song has recently received airplay. When will l receive my
performance royalties?

lt is et least nine months from the date of performance until the royalties generated for the performances

are distributed For more information please see our Roya|ty Policy Manua|_

Can l direct deposit my royalties into a bank outside of the United
States?

fp roe 9 09
@2@ lg~lp%j/ (d)/l /

%ll/\:

BlVii Work Registration Report for S€)LOMON JACGUB

Prom: Worl<s Regisiration {Wori<sl:iegistrations@bmi.com)
“fo; JACOUBSCLOMON@YAHGO.COM
if>ate: Wednesday, November Qi , 2018, 2:17 PM EST

BMI Wori< Registration Report

Please note that the information submitted will not appear immediately in Bl\/il‘s online repertoire. The information
will be avaiiahie online as soon as possibie.

 

Worl< Titie: MOFLAE_E Ai\i ENTRO FOR AN GUTHO
Registration Date: ii/QC/QOi 8

Status: Snceessiuiiy Hegistered

BME Wori< No: 328?95924

Pubiisher`{s): AFFEL!ATEGN ROLE lP NAME # OWN. SHARE COLL. SHARE
EXCESS WRE'E‘ER CLEARANCE NA Criginai Publisher SGGOOGUOOCG 0.0{l% O.DO%

Writer(s): AFFELEATECN ROLE EP NAME # SHARE
JACOUB SGLGMON BM! Composer{Auihor OGSSi 946602 200.00%

 

Work title; i 80 TAKE ME HEGHER
Regisiration Date: 11!20/2018
Siatus: Successiuiiy Registered
BME Worl< No: GZBYQSQQG

Publisher(s}: AFFEL!AT¥ON ROLE iP NAME # GWN. SHARE COLL. SHARE
EXGESS WRETER CE_EARANCE NA Criginai Publisher 00000000{}0{} 0¢00% G.UQ%

Writer{$l: AFFlLiA`iiCN ROLE iP NAME # SHARE
JAGOUB SGLOM€)N BM§ ComposeriAuthor €)GBQi 946602 200.00%

 

Work Tiile; MORE THAN YCU CAN
Registration Date: i 1 !20!2018
Status: Suceessiuiiy Registered
Blliil Worl< No: 928?95928

Pubiisher($): AFFiLiA`E`iON ROLE EP NAME # OWN. SHARE CCLL. SHARE
EXCESS WRETER CLEARANCE NA Crigina¥ Pubiisher OOOGGOOGDOG S.OO% 0.00%

Writer{s): AFFEUATEON ROLE iP NAME # SHARE
JACGUB SOLOMDN BME Composer!Auihor 00591946602 209.00%

 

Work Titie: VAN§TY

Regisfraiion Date: t t!.ZQi‘ZOi 8
Status: Successiuiiy Registered
BME Wcrk No: €}28735§62

Pul:)iisher{s): AFFELEATEON ROLE EP NAME # OWN. SHARE COLL. SHARE
EXCESS WRETER CLEARANCE NA Criginal Puloiisher GGSOOGGOU{)G G.G€}% €).U{)%

Write§($): AFFELEAT¥GN ROLE iP NAME # SHARE
JACOUB SOLGMGN BM§ Composer/Auihor G@BQ`ZQM QGG.G=G%

 

Wori< Titie: ZENETH
Registraiion Date: t 1!20!2018
Stetus: Suecessiully Registered
BM§ Wori< No: 028?§5964

Pubiisher€s}: AFFlLlATEGN ROLE iP NAME # OWN. SHARE CO¥_¥_. SHARE
EXCESS WRE`§'EH CLEARANCE NA Originai Publisher MGUGB O.GO% 0.00%

Writer(s): AFF¥LEATiCN ROLE iP NAME # SHARE
JACC)UB SGLGMGN BM¥ Composer/Author M§i QAS®UZ QUO.GG%

 

Wezi< iitie: Ciiiil' BE!NG HAHD
Registretion Date: t trw/2018
Siams: Sucsessfuiiy Registered
Bltili Wori< No: 028?95966

Pui)iisher(s§: AFFEL§AT!GN RGLE lP NAME # O\NN. SHARE GOLL. SHARE
EXCESS WR§TEH CLEARANCE NA Originai Pubiisitez' OU{)OGGQOSG &.00% G.GG%

Writerisl: AFFii_iAiiON RGLE ip NAME # SHARE
JAGOUB SOLOMGE\§ BM£ Composer!Auihor 90591946602 200.00%

 

 

Wori< Titie: WHY DO YOU THY
Registration Date: 1 t f20!2018
Siatus: Successtuily Hegisiered
BM! Wcrk No: 9287"§5968

Publisher($): AFFEL!A'¥`!GN ROLE lP NAME # CWN. SHARE COLL. SHARE
EXCESS WR§TEH CE.EARANCE NA Originai Publishei' GMGGOGG% 0.00% G.(}O%

Writeris}: AFFEUAT¥GN RCE_E iP NAN¥E # SHARE
JACOUB SOLOMON BMi Composer/Auihor 0859“§ §46602 ZG0.0=O%

 

Wcri< iitle: A ME¥RONOME SANG FAREWELL
Regisiraiion Date: t t !20/201 8

Siatus: Successiuiiy Registere<i

Bt\ili Wori< No: 028795983

Publisher{s): AFFiLlATlON ROLE iP NAME # OWN. SHARE COLL. SHARE
EX€_ZESS WR¥`§'ER GLEARANCE N.A Originai Publisher M}ODGGQQG 0.€}{}% S.GG%

Writer{$}: AFF¥`UATEUN RO¥_E EP NAME # SHAP\‘E
JACOUB SG¥;.OMGN BMi Composer/Auihor G{}SBi 946602 206.€}{)%

 

Wori< iiiie: titath

Registratinn E}ate: 'i iii?€ii£@l 8
Stetus: Suecessfuliy Registered
Bi\:ii Wori< No: GZS?§S§SB

Pxib§isher{s}: AFF§LEATEON ROLE iP NAN§E ii CWN, SHARE CGLL. SHARE
EXCESS WHE`YER CLEARANCE NA Origiriai Pubiisher UUQGQGGGOGQ G.GO% U.G€)%

Writer(s): AFF!L!ATiON F{OLE EP NAME # SHARE
JACOUB SGLOMON BM¥ ComposerfAuthor 00591946602 200.€}€)%

 

Work `i`itie: VERDE GFF BEAT
Registration Daie: ii/20/20‘l 8
Status: Successiuliy Registered
BMf Wori< No: 028795990

Publisher{s): AFFELEATION RGLE iP NAME # OWN. SHARE COLL. SHARE
EXCESS WRE`E`ER CLEARANCE NA Originai Pubiisher 00000009000 0.00% 0.00%

Writer($); AFF¥LEAT¥ON RCLE iP NAME # SHARE
JACOUB SOLOMON BMi Composer/Author 00591946602 200.00%

 

Worl< Titie: TAKE ANDTHER SNlFF
Registration Date: i if20/2018
Status: Suecessfully Regisiered
BM! Work No: 028795991

Pubiisher(s): AFFELEATEGN ROLE lP NAME # CWN. SHARE COLL. SHARE
EXCESS WRFFER CLEARANCE NA Original Publisl’ier 800000008{){) D.GO% 0.0{)%

Writer($i: AFFii_iATiGN ROLE EP NAME # SHARE
JACOUB SOLCMGN BM§ Comp€)$erfAu'£hor 03591§46602 200.0{)%

 

Work Titie: WE DDNT' GEVE A Wi-EAT
Registration Date: 11/20/2018
Status: Successfuéfy Registered
Bivil Work No:. 023795993

Pubiisher(s): AFFEL§ATEON ROLE iP NAME # OWN. SHARE COLL. SHARE
EXCESS WRETER CE.EARANCE NA Originai publisher OGOGOOGOGOO G.GO% U.OO%

Writer(s}: AFFEUATEON ROLE lP NAME # SHARE
\EACOUB S€)LOMGN BME Composer!Auihor 09591946602 200.00%

 

Wori< Titlet GODD DRUG
Registraiion Date: i 1!20/2018
Staius: Suceessfuiiy Fiegistered
BMi Work No: 028796000

PUbiiSher{S): AFF{L!AT!ON ROLE EP NAME # OWN. SHARE COLL. SHARE
EXCESS WR§TER CLEARANGE NA Originai Pubiisher 00009900000 0.€}8% 0.0G%

Writer($}: AFF¥LEAT!GN ROLE iP NAME # SHARE
JACOUB SOE_OMON BM! Composer[Auihor GOSQi §466()2 200‘00%

 

Wori< 'i`itie: XENO CGWBOY
Hegistraticn Date: t 1!20!2&8
Staius; Successiuliy Regisiered
BME Woric No: GZS?QSOM

Pubiisher{s): AFF!LIAT¥GN RGLE lP NAME if OWN. SHARE COLL. SHARE
EXCESS WHE`FER CE_EARANCE NA Or§ginai Pub§isi'ier UQGOGGUCM €).O{)% G.GO%

Wriier€s}: AFFELEATEGN ROLE EP NAME # SHAF§E

JACOUB SOLGMON BME Composer/Auihor 00591946602 200.00%

 

Worl< Title: FRANKLY EM
Registration Date: 11120!201 8
Status: Successfuily Registered
BMi Wori< No: Q28796007

Publishel'(s); AFFlLlATlON ROLE lP NAME # OWN. SHARE CGLL. SHARE
EXCESS WRE`§`ER CE_EARANCE NA Original Publlsher OO{}GGOOO€){)G 0.00% O.GG%

Writer{$}: AFFELEATEGN ROLE lP’ NAME # SHARE
JACOUB SGLOMGN Blilil Composer!AuihOr 00591946602 200.00%

 

Wori< litie: LETS BE FAMOUS
Reglstration Date: l 1 /20!2€)1 8
Siatos: Successfuily Registered
BMl Wori< No: 828796017

Pubiisher($}: AFFiLlATlC)N ROLE lP NAME # OWN. SHARE COLL. SHARE
EXCESS WRE`E`ER CE_EARANCE NA Originai Publisher GC{)OG{}OGCO€ 0.00% 0.00%

Writer(s): AFFii_lATlGl\i ROLE lP NAME ii SHAl”-il§
JACGUB SGLOMGN Blv’ii ComposerfAuthor 095§1946602 200.0€)%

 

Registrations listed With a status of 'Successiully Registered' are accepted and are subject to all the warranties as
to authorship end!or ownership of the publishers share of performance rights set forth in the applicable contracts
between the writer{sl and publisher(s) claiming rights in the works

BMl reserves the right to exclude any work in its entirety from the provisions of our agreements with the writer(s)
and publisher(sl and to Witiidraw the registration if Blvil in its sole judgment regards the work as a possible
infringement of another Work.

We bring to your attention that in the event a registration submitted does not properly indicate that a work is based
on a public domain source We reserve the right, if at any time such Worl< is found to have a public domain source,
to allocate to such a Worl< twenty percent of the normal logging credit

** BM! DlSCLAll\ilER ** This message is intended only for the use of the Addressee and may contain information
that is PREV§§_EGED and GONFEDEN'E`EAL. if you are not the intended recipient you are hereby notified that any
dissemination of this communication is strictly prohibited if you have received this communication in error, please
erase all copies of the message and its attachments and notify us immediately Thank you.

Bwii Work Registration i`-ieport for SOLOMQN JACOUB

ilrorn: Works Registration (Worksiiegistrations@bmi.corn)
"`i”o: JACOHBSGLOMON@YAHOG.CCM
if}ate: Friday, Novernber 30, 201 8, 1:95 Aivi EST

Biirii Work Ftegistration Report

Piease note that the information submitted witt not appear immediateiy in BMi’s oniine repertoire. The information
witt be avaiiabie oniine as soon as possibie.

 

Wori< `i'itie: BREAK§NG NEWS
Registration Date; ii!26[2018
Status: Successtuiiy Registered
BMi Work No: 928795932

Pubiisher(s): AFFEL¥ATEON RCLE iP NAME # OWN. SHARE COLL. SHARE
EXCESS WRE`FER CE.EARANCE NA Criginai Pubiisher 0000090008{} G.OG% 0.00%

Writer{$): AFFEE_EAT¥ON RGE_E iP` NAME it SHARE
JACCUB SGLGMGN Biirii ComposerfAuthOr GQSQi 946682 20{}.00%

 

Work Titie: BREAKENG NEWS DiRECTORS CUT
Registration Date: t tf26!2018

Status: Successtoiiy Registered

Bi\!ii Wori< No: 028?95985

Pubiisher($): AFFEE_EAT¥ON RGLE iP NAME # OWN. SHARE COLL. SHARE
EXCESS WRETER CLEARANCE i\iA Originai Pubiisher OOOQOGGGOCS O.GC% 0.00%

Writer(s): AFFii_iATi()N ROLE iP NAME # SHARE
JACGUB SOLGMON BME Composerr’Author tiOSQi 946602 200.<){)%

 

Registrations iisted with a status of 'Successfuliy Registered‘ are accepted and are subject to aii the warranties as
to authorship and/or ownership ct the publishers share ot performance rights set forth in the applicabie contracts
between the writer(s) and pubiisher{s} ciairning rights in the works.

BME reserves the right to exciude any work in its entirety from the provisions ot our agreements with the writer(s)
and pubiisher€si and to withdraw the registration if Bivii in its soie iudgrnent regards the work as a possible
infringement ot another work

We bring to your attention that in the event a registration submitted does not property indicate that a work is based
on a pubiic domain source, we reserve the right, it at any time such work is found to have a public domain source,
to atiocate to such a work twenty percent of the normai iogging credit

*" BME DESCLAEMER ** This message is intended oniy for the use of the Addressee and may contain information
that is PREVELEGED and CGNFEDEN`EEAL. it you are not the intended recipient, you are hereby notified that any
dissemination ot this communication is strictiy prohibited it you have received this communication in error, piease
erase aii copies ot the message and its attachments and notify us immediateiy. Thank you.

BMi Work Registration Report for SOLOMGN JACOUB

i:rorn: Works Registration (Wori<sRegistrations@bnni.com)
"i"o: JACGUBSOLOMON@YAHOO.COM
Daie: Wednesciay, December 19, 2018, 1:18 AiVi EST

BNii Wori< Fiegistration Report

Piease note that the information submitted Wiii not appear immediateiy in BMi's oniine repertoire. The information
Wiii he avaiiabie oniine as soon as possibie.

 

Wori< 'iitie: i MEGHTAN iNTEi`-iiiiiiSSiGN
Registration Date: 12!17!2018

Statiis: Snccesstuiiy Registered

BME Wori< i\io: 023523549

Pubiisherifs): AFFiLiATiON RGLE iP NAME # OWN. SHARE CDLL. SHARE
EXCESS WRETER CLEARANCE i\iA Originai Ptibiisher OOSOGOGG(}OU G.{)O% G.GG%

Writer($): AFFii_iATiGi\i ROLE iP NAME # SHARE
MED!AAEDEM BME Composef/Aufhor 003665?81 21 200.00%

 

Registrations iisteo With a status of ‘Successfuiiy Registereo' are accepted and are subject to aii the warranties as
to authorship anofor ownership ot the pnbiisher‘s share of performance rights set forth in the appiicat)ie contracts
between the writer€s} and pnbiisner(s} ciaiming rights in the Wori<s.

Bivii reserves the right to exciude any work in its entirety from the provisions of our agreements with the Writer(s)
and puoiisher€s) and to Withdraw the registration it BME in its soie iudgment regards the Work as a possibie
infringement ot another Wori<.

We bring to your attention that in the event a registration submitted does not properiy indicate that a Wori< is based
on a pubiic domain source, We reserve the right, it at anytime such work is found to have a pubiic domain source,
to aiiocate to such a Wori< twenty percent of the nonnai iogging credit

** Bivii DiSCLAiNiER ** This message is intended only for the use of the Addressee and may contain information
that is PRiVii_EGED ana C€}NFEDENYEAL. if you are not the intended recipient, you are hereby notified that any
dissemination ot this communication is strictiy prohibited. it you have received this communication in error, piease
erase aii copies ot the message and its attachments and notify us immediateiy. Tnani< you.

